Exhibit 10.12

 

 

SEVEN HILLS WINERY, LLC

as Seller

-  and  -

DOUBLE CANYON VINEYARDS, LLC

as Purchaser

--------------------------------------------------------------------------------

January 27, 2016

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

 

 

 

 

Article 1

INTERPRETATION

 

1.1

Definitions

1 

1.2

Construction

1 

1.3

Certain Rules of Interpretation

1 

1.4

Knowledge

2 

1.5

Computation of Time

2 

1.6

Performance on Business Days

2 

1.7

Calculation of Interest

2 

1.8

Currency and Payment

2 

1.9

Exhibits and Schedules

3 

1.10

Provide, Furnish, Deliver, Make Available to Purchaser

3 

Article 2

PURCHASE AND SALE OF PURCHASED ASSETS

 

2.1

Purchased Assets

3 

2.2

Excluded Assets

5 

2.3

Assumed Liabilities

6 

2.4

Retained Liabilities

6 

2.5

Purchase Price

7 

2.6

Purchase Price Allocation

8 

2.7

Closing Payment

8 

2.8

Post-Closing Adjustment of Purchase Price

8 

2.9

Disputes

8 

2.10

Prorations

10 

2.11

Costs

10 

2.12

Earn-Out Payments

11 

2.13

Disclosure of Acquisition

12 

Article 3

CLOSING

 

3.1

Closing

13 

3.2

Seller’s Closing Deliveries

13 



 

-1-

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

Page

 

3.3

Purchaser’s Closing Deliveries

14 

3.4

Third Party Consents

15 

Article 4

CONDITIONS OF CLOSING

 

4.1

Conditions to Obligations of All Parties

16 

4.2

Purchaser’s Conditions

16 

4.3

Seller’s Conditions

17 

Article 5

REPRESENTATIONS AND WARRANTIES

 

5.1

Nature of Seller’s Representations and Warranties

18 

5.2

Representations and Warranties as to Seller

18 

5.3

Representations and Warranties Relating to the Assets

20 

5.4

Taxes

23 

5.5

Books, Records and Financial Condition

24 

5.6

Financial Statements

24 

5.7

Absence of Certain Changes or Events

25 

5.8

Legal Proceedings

26 

5.9

Compliance with Laws and Orders

26 

5.10

Intellectual Property Rights

26 

5.11

Affiliate Transactions

29 

5.12

Employees and Employee Plans

29 

5.13

Assigned Contracts

29 

5.14

Permits

30 

5.15

Products

30 

5.16

No Guarantees

31 

5.17

Brokers and Finders

31 

5.18

No Other Representations or Warranties

31 

5.19

Nature of Purchaser’s Representations

31 

5.20

Representations and Warranties of the Purchaser

31 

Article 6

COVENANTS OF SELLER AND PURCHASER

 

6.1

Access

32 



 

-2-

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

Page

 

6.2

Confidentiality

33 

6.3

Further Assurances

33 

6.4

Assistance in Respect of Applications for Liquor Licenses, Permits, Consents,
Approvals, Etc

33 

6.5

TTB Application; Transition

33 

6.6

WSLCB Application; Transition

34 

6.7

Grape Purchase Contracts and Distribution Contracts

34 

6.8

Operation of the Business of Seller

34 

6.9

Additional Financial Statements

34 

6.10

No Solicitation of Other Bids

34 

6.11

Notice of Certain Events

35 

6.12

Non-competition; Non-solicitation

36 

6.13

Bulk Sales Laws

37 

6.14

Receivables

37 

6.15

Tax Clearance Certificates

38 

6.16

Cancellation and Transfer of Name

38 

Article 7

INDEMNIFICATION

 

7.1

Seller’s Indemnity

38 

7.2

Purchaser’s Indemnity

39 

7.3

Survival

39 

7.4

Limitations

40 

7.5

Claims for Indemnification

40 

Article 8

EMPLOYMENT MATTERS

 

8.1

Seller’s Employees

43 

Article 9

GENERAL PROVISIONS

 

9.1

Public Announcements

44 

9.2

Disclosure and Consultation

44 

9.3

Expenses

44 

9.4

Termination of Agreement

44 

9.5

No Third Party Beneficiary

45 



 

-3-

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

Page

 

9.6

Entire Agreement

45 

9.7

Non-Merger

46 

9.8

Time of Essence

46 

9.9

Amendment

46 

9.10

Waiver of Rights

46 

9.11

Venue and Jurisdiction

46 

9.12

Governing Law

46 

9.13

Notices

46 

9.14

Disclosure Schedules

47 

9.15

Damage or Destruction

48 

9.16

Assignment

48 

9.17

Further Assurances

49 

9.18

Severability

49 

9.19

Successors

49 

9.20

No Third-party Beneficiaries

49 

9.21

Specific Performance

49 

9.22

Counterparts

49 

 

 

 

 

-4-

 

 

--------------------------------------------------------------------------------

 

 

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT, is made and entered into as of this 27th day of
January, 2016 (the “Effective Date”),

BY AND BETWEEN:

Seven Hills Winery, LLC a Washington limited liability company (the “Seller”),

AND:

Double Canyon Vineyards, LLC, a Delaware limited liability company,
(the “Purchaser”).

RECITALS:

A.Seller is the owner of certain personal property and leasehold improvements
used to conduct winemaking operations in Walla Walla County, Washington and to
market, sell and distribute products under the name “Seven Hills Winery” and
other marks and trade names (the “Business”).

B.Seller wishes to sell and assign to Purchaser, and Purchaser wishes to
purchase and assume from Seller, substantially all of the assets owned by Seller
that are used in the Business and certain liabilities of the Business, subject
to and in accordance with the terms and conditions contained herein.

C.Upon the consummation of this Agreement and the other agreements, instruments
or other documents contemplated hereby and thereby, the Purchaser will purchase,
or will have rights in, substantially all of the assets used in the Business.

NOW THEREFORE in consideration of the mutual premises and of the covenants,
agreements, representations and warranties set forth below, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties covenant and agree as follows:

Article 1

INTERPRETATION

1.1Definitions.  Capitalized terms used but not otherwise defined herein shall
have the meanings set forth on Exhibit A attached hereto.

1.2Construction.  This Agreement has been negotiated by each Party with the
benefit of legal representation, and any rule of construction to the effect that
any ambiguities are to be resolved against the drafting Party shall not apply to
the construction or interpretation of this Agreement.

1.3Certain Rules of Interpretation.  In this Agreement:

(a)the division into Articles and Sections and the insertion of headings and the
Table of Contents are for convenience of reference only and do not affect the
construction or interpretation of this Agreement;



-  1  -

 

 

 

--------------------------------------------------------------------------------

 

 

(b)the expressions “hereof”, “herein”, “hereto”, “hereunder”, “hereby” and
similar expressions refer to this Agreement and not to any particular portion of
this Agreement; and

(c)unless specified otherwise or the context otherwise requires:

(1)references to any Article, Exhibit, Section or Schedule are references to the
Article or Section of, Exhibit of, or Schedule to, this Agreement;

(2)“including” or “includes” means “including (or includes) but is not limited
to” and shall not be construed to limit any general statement preceding it to
the specific or similar items or matters immediately following it;

(3)“the aggregate of”, “the total of”, “the sum of”, or a phrase of similar
meaning means “the aggregate (or total or sum), without duplication, of”; and

(4)words in the singular include the plural and vice-versa and words in one
gender include all genders.

1.4Knowledge.  In this Agreement, any reference to the knowledge of any Party
means that Party’s actual knowledge.  In the case of Seller, any representation,
warranty or statement made with reference to “Seller’s knowledge”, “knowledge of
Seller”, “knowingly” or any phrase having similar effect shall be understood to
be made to the actual knowledge, after due inquiry, of Casey McClellan, Erik
McLaughlin, Robert Richards, or Victoria McClellan, as applicable. Each Party
acknowledges that no personal liability will attach to any of the individuals
identified in this Section 1.4 as a result of a breach or inaccuracy of a
representation or warranty having been qualified by the phrase “to Seller’s
knowledge” or any phrase having similar effect.

1.5Computation of Time.  In this Agreement, unless specified otherwise or the
context otherwise requires:

(a)a reference to a period of days is deemed to begin on the first day after the
event that started the period and to end at 5:00 p.m. on the last day of the
period, but if the last day of the period does not fall on a Business Day, the
period ends at 5:00 p.m. on the next succeeding Business Day;

(b)all references to specific dates mean 11:59 p.m. on the dates;

(c)all references to specific times shall be references to Pacific time; and

(d)with respect to the calculation of any period of time, references to “from”
mean “from and excluding” and references to “to” or “until” mean “to
and  including.”

1.6Performance on Business Days.  If any action is required to be taken pursuant
to this Agreement on or by a specified date that is not a Business Day, the
action is valid if taken on or by the next succeeding Business Day.

1.7Calculation of Interest.  In calculating interest payable under this
Agreement for any period of time, the first day of the period is included and
the last day is excluded.

1.8Currency and Payment.  In this Agreement, unless specified otherwise:



-  2  -

 

 

 

--------------------------------------------------------------------------------

 

 

(a)references to dollar amounts or “$” are to United States of America Dollars;
and

(b)any payment is to be made by wire transfer or any other method (other than
cash payment) that provides immediately available funds.

1.9Exhibits and Schedules.  The following Exhibits and Schedules are attached to
and form part of this Agreement:

Exhibits

Exhibit ADefinitions

Exhibit BAssignment and Assumption Agreement

Exhibit CAssignment of Real Property Leases

Exhibit DAssignment of Transferred Intellectual Property

Exhibit EBill of Sale

Exhibit FEmployment Agreement

Exhibit GLeaseback and Transition Services Agreement

Exhibit HNoncompetition Agreement

 

Schedules

Schedule 2.1(g)Transferred Intellectual Property; Seller’s IP Rights Agreements

Schedule 2.2(b)Excluded Assets

Schedule 2.2(k)Personal Effects

Schedule 2.6Purchase Price Allocation

Schedule 2.8Form of Closing Working Capital Statement

Schedule 2.12Earn-Out Schedule

Schedule 6.7Grape Purchase Contracts and Distribution Contracts

 

1.10Provide, Furnish, Deliver, Make Available to Purchaser.  For purposes of
ARTICLE 5 of this Agreement, the phrase “provided to Purchaser”, “furnished to
Purchaser”, “made available to Purchaser” and “delivered to Purchaser” or
similar provision or any derivation thereof, shall mean inclusion and posting of
any document or information in the Data Room at least three (3) Business Days
prior to the Effective Date.

Article 2

PURCHASE AND SALE OF PURCHASED ASSETS

2.1Purchased Assets.  Upon the terms and subject to the conditions of this
Agreement, at the Closing, Seller shall sell, assign, transfer, convey and
deliver to the Purchaser, and the Purchaser shall purchase from Seller, all
Seller’s right, title and interest in and to the assets  owned or held by Seller
and used in or that relate to the Business wherever located, but excluding the
Excluded Assets set forth in Section 2.2 (collectively, the “Purchased Assets”),
including:

(a)all accounts or notes receivable of the Business;

(b)all rights and interests in and to the Leased Real Property and the Real
Property Leases, including prepaid rents, security deposits, options to renew,
rights of first refusal under the Real Property Leases and all leasehold
improvements and forming part of the Leased Real Property; 



-  3  -

 

 

 

--------------------------------------------------------------------------------

 

 

(c)all Permits, including Environmental Permits, which are held by Seller and
required for the conduct of the Business as currently conducted or for the
ownership and use of the Purchased Assets, to the extent such Permits may be
transferred under applicable Law, including, without limitation, those listed in
Section 5.14 of the Disclosure Schedule;

(d)all of the Personal Property, and all rights and interests in and to the
Personal Property Leases, including prepaid rents, security deposits and options
to renew or purchase;

(e)the Inventories; provided, however, that subject to and in accordance with
the Leaseback Agreement and Applicable Law, Purchaser shall become only the
beneficial owner of the Inventories at Closing and legal title shall not
transfer to Purchaser until Purchaser receives all Permits that Purchaser
determines are necessary for Purchaser to hold legal title to the Inventories;

(f)all rights and interests under or pursuant to all warranties, representations
and guarantees, express, implied or otherwise, of or made by suppliers or others
in connection with the Purchased Assets or the Assumed Liabilities;

(g)the Transferred Intellectual Property and Seller’s IP Rights Agreements,
including those items listed on Schedule 2.1(g), and all goodwill of the
Business connected with the use of, and symbolized by, the Transferred
Intellectual Property;

(h)all rights and interests in and to all Contracts to which Seller or by which
any of the Purchased Assets is bound or affected and that relate to the
Business, and all Contracts pertaining to the Assumed Liabilities (collectively,
the “Assigned Contracts”);

(i)the Books and Records, except to the extent to which Seller is prohibited
from disclosing or transferring to Purchaser under Applicable Law and is
required by Applicable Law to retain;

(j)all prepaid expenses, deferred charges, security deposits, sums, fees and
other prepaid items paid by Seller or Affiliate prior to Closing that relate to
the Business, the Purchased Assets or the Assumed Liabilities;

(k)all rights of Seller under warranties, indemnities and all similar rights
against third parties to the extent related to the Business, the Purchased
Assets or the Assumed Liabilities;

(l)all insurance benefits, including rights and proceeds, arising from or
relating to the Business, the Purchased Assets or the Assumed Liabilities;

(m)all rights to any Actions of any nature available to or being pursued by
Seller to the extent related to the Business, the Purchased Assets or the
Assumed Liabilities, whether arising by way of counterclaim or otherwise;

(n)all goodwill and going concern value of the Business, including all of the
other intangible assets, rights and claims of Seller of every kind and nature
relating to the Business, including but not limited to licenses, customer lists,
telephone numbers, advertising and marketing programs and plans, referral
relationships, business information, and software owned



-  4  -

 

 

 

--------------------------------------------------------------------------------

 

 

by Seller, including any enhancements, upgrades and improvements thereto
authored by employees of Seller, and used in the operation of the Business;

(o)the domain name, website and URL of the Business, and to the extent owned by
or available to Seller, or that Seller has any rights therein, all rights of
ownership to, claims or rights to, or the ability or right to access, update,
reply, or comment on, any third party website or content provider related to or
describing the Business (e.g., winemag.com, winespectator.com,
erobertparker.com, wine-searcher.com, cellartracker.com, yelp.com, etc.),
including all user names, passwords and other logins and/or ability to access
any of the foregoing; and

(p)all proceeds of any or all of the foregoing received or receivable after the
Closing Time. 

2.2Excluded Assets.  Seller shall not sell, convey, assign, transfer or deliver,
nor cause to be sold, conveyed, assigned, transferred or delivered, to the
Purchaser, and the Purchaser shall not purchase, and the Purchased Assets shall
not include, the following assets of Seller, wherever located (collectively, the
“Excluded Assets”):

(a)All Cash of Seller;

(b)the assets set forth in Schedule 2.2(b);  

(c)all bank accounts and trust accounts of Seller, securities, and negotiable
instruments of Seller in such accounts, on hand, in lock boxes, in financial
institutions or elsewhere;

(d)any shares of capital stock or other equity interests of Seller or its
Affiliates;

(e)the company seals, minute books, charter documents, stock or equity record
books and such other books and records as pertain to the organization, existence
or capitalization of Seller, and any other books or records which Seller is
prohibited from disclosing or transferring to Purchaser under Applicable Law and
is required by Applicable Law to retain;

(f)all rights of Seller under warranties, indemnities and all similar rights
against third parties to the extent related to the Excluded Assets or the
Retained Liabilities;

(g)all insurance benefits, including rights and proceeds, arising from or
relating to the Excluded Assets or the Retained Liabilities;

(h)all rights to any Actions of any nature available to or being pursued by
Seller to the extent related to the Excluded Assets or the Retained Liabilities,
whether arising by way of counterclaim or otherwise;

(i)all Tax Returns of Seller and its Affiliates;

(j)all refunds, rebates or similar payments of Taxes to the extent such Taxes
were paid by or on behalf of Seller or an Affiliate of Seller for the period
prior to the Closing Time;

(k)all personal effects and belongings of Seller or Seller’s members that are
listed on Schedule 2.2(k); and



-  5  -

 

 

 

--------------------------------------------------------------------------------

 

 

(l)rights of Seller and any of its Affiliates under this Agreement and the
Transaction Documents.

2.3Assumed Liabilities.  At Closing, the Purchaser shall assume, pay, perform
and discharge when due only the following Liabilities of Seller to the extent
related to the Business or the Purchased Assets, but excluding the Retained
Liabilities (the “Assumed Liabilities”):

(a)all trade amounts payable owed by Seller to third parties in connection with
the Business that remain unpaid in accordance with their terms and are not past
due or delinquent as of the Closing Date and that are either reflected on the
Interim Financial Statements or arose in the Ordinary Course of Business since
the Interim Financial Statement Date; 

(b)those Liabilities of Seller arising under any Assigned Contract but only to
the extent that such Liabilities thereunder are required to be performed after
the Closing Date, were incurred in the Ordinary Course of Business and do not
relate to any failure to perform, improper performance, warranty or other
breach, default or violation by Seller on or prior to the Closing;

(c)those Liabilities of Seller arising under any Real Property Lease or Personal
Property Lease constituting a Purchased Asset but only to the extent that such
Liabilities thereunder are required to be performed after the Closing Date, were
incurred in the Ordinary Course of Business and do not relate to any failure to
perform, improper performance, or other breach, default or violation by Seller
on or prior to the Closing;

(d)Liabilities in respect of the Employees that the Purchaser expressly agrees
to assume under Section 8.1(d) hereof;

(e)those Liabilities under any Permit constituting a Purchased Asset that relate
to periods on or after the Closing Date (and all Liabilities arising prior to
the Closing Date in the Ordinary Course of Business to the extent performance is
required after the Closing Date), but excluding Liabilities attributable to any
breach of the terms of any Permit by Seller prior to the Closing Date;

(f)those Liabilities arising out of or in connection with claims for personal
injuries, property damage or losses that occurred on or after the Closing Date
or any product sold or otherwise disposed of by the Purchaser or any of its
Affiliates in connection with the operation of the Business; and

(g)those Liabilities relating to, or occurring or existing in connection with,
or arising out of, the ownership and operation of the Business or the Purchased
Assets on or after the Closing Date.

2.4Retained Liabilities.  Notwithstanding anything to the contrary contained
herein, Seller shall retain, and shall be responsible for paying, performing and
discharging, and Purchaser shall not assume or have any responsibility for, any
Liabilities of Seller or any of Seller’s Affiliates not expressly assumed by
Purchaser under Section 2.3 (the “Retained Liabilities”). Seller shall, or shall
cause an Affiliate to, timely pay and satisfy all Retained Liabilities for which
they are obligated to pay and satisfy.  Without limiting the generality of the
foregoing, the Retained Liabilities shall include the following:

(a)any Liabilities of Seller arising or incurred in connection with the
negotiation, preparation, investigation and performance of this Agreement, the
other Transaction Documents



-  6  -

 

 

 

--------------------------------------------------------------------------------

 

 

and the transactions contemplated hereby and thereby, including fees and
expenses of counsel, accountants, consultants, advisers and others;

(b)subject to Sections 2.10(b) and 2.11, any Liabilities for (1) Taxes of Seller
(or any member or Affiliate of Seller) or relating to the Business or the
Purchased Assets for any Pre-Closing Tax Period that are not otherwise addressed
in the Closing Working Capital; (2) Taxes that arise out of the consummation of
the transactions contemplated hereby or that are the responsibility of Seller
pursuant to this Agreement; and (3) other Taxes of Seller (or any member or
Affiliate of Seller) of any kind or description for any Pre-Closing Tax Period
(including any Liabilities for Taxes of Seller (or any member or Affiliate of
Seller) for Pre-Closing Tax Periods that become a Liability of Purchaser under
this Agreement or otherwise under any common law doctrine of de facto merger or
transferee or successor liability or otherwise by operation of contract or
Applicable Law and are not otherwise addressed in the Closing Working Capital);

(c)any Liabilities relating to or arising out of the Excluded Assets, except
Liabilities that are Assumed Liabilities;

(d)any Liabilities of Seller, including under any Employee Benefit Plan, for any
present or former employees, directors, agents or independent contractors of
Seller, including any claims for wages or other benefits, workers’ compensation,
severance, change in control, retention, termination or other payments; 

(e)any Liabilities to indemnify, reimburse or advance amounts to any present or
former officer, director, employee or agent of Seller (including with respect to
any breach of fiduciary obligations by same), except for indemnification of same
pursuant to Section 7.2 as an Indemnified Party;

(f)any Liabilities under any Contracts other than Assigned Contracts or Assumed
Liabilities;

(g)any Liabilities in respect of any pending or threatened Action arising out
of, relating to or otherwise in respect of the operation of the Business or the
Purchased Assets to the extent such Action related to such operation on or prior
to the Closing Date;

(h)any Liabilities associated with debt, loans or credit facilities of Seller or
an Affiliate owing to financial institutions;

(i)any Liabilities arising out of, in respect of or in connection with the
failure by Seller or any of its Affiliates to comply with any Applicable Law or
Order, including the WARN Act;

(j)any Liabilities for claims of infringement of third party intellectual
property rights for any of Seller’s activities, products, or services that took
place prior to the Closing Date; and

(k)those Liabilities arising out of Seller’s ownership of the Purchased Assets
or operation of the Business prior to the Closing Date.

2.5Purchase Price.  Subject to the terms and conditions of this Agreement, the
aggregate purchase price to be paid by Purchaser to Seller for the Purchased
Assets shall be FIVE MILLION



-  7  -

 

 

 

--------------------------------------------------------------------------------

 

 

SEVEN HUNDRED FIFTY THOUSAND AND NO/100 US dollars ($5,750,000.00) and subject
to any adjustments pursuant to Section 2.8 and any other prorations or
adjustments provided for in this Agreement, and subject to the provisions of
Section 2.12 below, which provides that payment of the Earn-Out Payments is
contingent upon the occurrence of certain conditions (the “Purchase Price”),
plus the assumption of the Assumed Liabilities in accordance with Section
2.3. The Purchase Price shall be paid according to the terms of this Article 2.



2.6Purchase Price Allocation. Attached as Schedule 2.6 is a
preliminary allocation of the Purchase Price and of the Assumed Liabilities
based on the relative agreed values of the Purchased Assets and in accordance
the rules under Section 1060 of the Code.  No fewer than three (3) Business Days
prior to the Closing Date, Purchaser and Seller shall prepare a mutually
acceptable final allocation of the Purchase Price and of the Assumed
Liabilities (the “Final Allocation Schedule”), which shall be consistent with
the preliminary allocation reflected on Schedule 2.6. Purchaser and Seller shall
file all Tax Returns (including amended returns and claims for refund) and
information reports in a manner consistent with the Final Allocation Schedule.
Any adjustments to the Purchase Price pursuant to Section 2.8 herein shall be
allocated in a manner consistent with the Final Allocation Schedule.

2.7Closing Payment.  At the Closing, Purchaser shall pay to Seller, by wire
transfer of immediately available funds to an account designated in writing by
Seller to Purchaser, an amount equal to FIVE MILLION AND NO/100 US dollars
($5,000,000.00) (the “Closing Payment”).

2.8Post-Closing Adjustment of Purchase Price.

(a)Within sixty (60) days after the Closing Date, Purchaser shall prepare and
deliver to Seller a statement setting forth its calculation of Closing Working
Capital and any prorations in accordance with Section 2.10 and any cost
reimbursements in accordance with Section 2.11, which statement shall be
substantially in the form attached as Schedule 2.8 (the “Closing Working Capital
Statement”), using the same accounting methods, practices, principles, policies
and procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the Financial
Statements for the most recent fiscal year end, subject to the modifications and
limitations set forth on Schedule 2.8.

(b)The “Post-Closing Adjustment” shall be an amount equal to the Closing Working
Capital minus the Target Working Capital. Purchaser shall pay to Seller the
following:

(1)if the Post-Closing Adjustment is less than or equal to $280,000 (including
in the event that the Post-Closing Adjustment is a negative number), an amount
equal to $280,000;

(2)if the Post-Closing Adjustment is greater than $280,000 but less than
$320,000, an amount equal to the Post-Closing Adjustment; and

(3)if the Post-Closing Adjustment is equal to or greater than $320,000, an
amount equal to $320,000.

(c)The parties agree that to the maximum extent permitted by the Code any
Post-Closing Adjustment will be allocated pursuant to the procedure set forth in
Section 2.6 to either goodwill or general intangible.

2.9Disputes.



-  8  -

 

 

 

--------------------------------------------------------------------------------

 

 

(a)Examination. After receipt of the Closing Working Capital Statement, Seller
shall have thirty (30) days (the “Review Period”) to review the Closing Working
Capital Statement. During the Review Period, Seller and Seller’s Accountants
shall have full access to the relevant books and records of Purchaser, the
personnel of, and work papers prepared by, Purchaser and/or Purchaser’s
Accountants to the extent that they relate to the Closing Working Capital
Statement and to such historical financial information (to the extent in
Purchaser’s possession) relating to the Closing Working Capital Statement as
Seller may reasonably request for the purpose of reviewing the Closing Working
Capital Statement and to prepare a Statement of Objections, provided, that such
access shall be in a manner that does not interfere with the normal business
operations of Purchaser.

(b)Objection. On or prior to the last Business Day of the Review Period, Seller
may object to the Closing Working Capital Statement by delivering to Purchaser a
written statement setting forth Seller’s objections in reasonable detail,
indicating each disputed item or amount and the basis for Seller’s disagreement
therewith (the “Statement of Objections”). If Seller fails to deliver the
Statement of Objections before the expiration of the Review Period, the Closing
Working Capital Statement and the Post-Closing Adjustment, as the case may be,
reflected in the Closing Working Capital Statement shall be deemed to have been
accepted by Seller. If Seller delivers the Statement of Objections before the
expiration of the Review Period, Purchaser and Seller shall negotiate in good
faith to resolve such objections within thirty (30) days after the delivery of
the Statement of Objections (the “Resolution Period”), and, if the same are so
resolved within the Resolution Period, the Post-Closing Adjustment and the
Closing Working Capital Statement with such changes as may have been previously
agreed in writing by Purchaser and Seller, shall be final and binding.

(c)Resolution of Disputes. If Seller and Purchaser fail to reach an agreement
with respect to all of the matters set forth in the Statement of Objections
before expiration of the Resolution Period, then any amounts remaining in
dispute (“Disputed Amounts” and any amounts not so disputed, the “Undisputed
Amounts”) shall be submitted for resolution to an impartial, regionally
recognized firm of independent certified public accountants other than Seller’s
Accountant or Purchaser’s Accountant, mutually agreed-upon by the Parties (the
“Independent Accountants”) who, acting as experts and not arbitrators, shall
resolve the Disputed Amounts only and make any adjustments to the Post-Closing
Adjustment, as the case may be, and the Closing Working Capital Statement. The
Parties agree that all adjustments shall be made without regard to materiality.
The Independent Accountants shall only decide the specific items under dispute
by the Parties and their decision for each Disputed Amount must be within the
range of values assigned to each such item in the Closing Working Capital
Statement and the Statement of Objections, respectively.

(d)Fees of the Independent Accountants. Seller shall pay a portion of the fees
and expenses of the Independent Accountants equal to the total amount of such
fees multiplied by a fraction, the numerator of which is the amount of Disputed
Amounts submitted to the Independent Accountants that are resolved in favor of
Purchaser (that being the difference between the Independent Accountants’
determination and Seller’s determination) and the denominator of which is the
total amount of Disputed Amounts submitted to the Independent Accountants (that
being the sum total by which Purchaser’s determination and Seller’s
determination differ from the determination of the Independent
Accountants).  Purchaser shall pay that portion of the fees and expenses of the
Independent Accountants that Seller is not required to pay hereunder.



-  9  -

 

 

 

--------------------------------------------------------------------------------

 

 

(e)Determination by Independent Accountants. The Independent Accountants shall
make a determination as soon as practicable within thirty (30) days (or such
other time as the Parties shall agree in writing) after their engagement, and
their resolution of the Disputed Amounts and their adjustments to the Closing
Working Capital Statement and/or the Post-Closing Adjustment shall be conclusive
and binding upon the Parties.

(f)Payments of Post-Closing Adjustment. Except as otherwise provided herein, any
payment of the Post-Closing Adjustment shall (1) be due (A) within five (5)
Business Days of acceptance of the applicable Closing Working Capital Statement
or (B) if there are Disputed Amounts, then within five (5) Business Days of the
resolution described in this Section 2.9; and (2) be paid by wire transfer of
immediately available funds to such account as is directed by Purchaser or
Seller, as the case may be; provided, however, that to the extent the
Post-Closing Adjustment is payable to Purchaser, Purchaser shall first offset
the amount of such negative amount against any Earn-Out Payments then due and
payable (if any) and only after such offset, to the extent a portion remains
unpaid, shall Purchaser seek the remainder from Seller. 

(g)Adjustments for Tax Purposes. Any payments made pursuant to this Section 2.9
shall be treated as an adjustment to the Purchase Price by the parties for Tax
purposes, unless otherwise required by Applicable Law.

2.10Prorations.

(a)General Prorations.  All rent, charges, utility charges, Permit fees and
other Liabilities, with respect to the Real Property Leases and any of the other
Purchased Assets shall be prorated on a daily basis as of the Closing Date to
reflect charges attributable to the pre-Closing period (collectively, the
“Seller’s Prorated Charges”).  The Seller’s Prorated Charges shall be payable by
Seller notwithstanding the fact that they may become payable after the Closing
Date.  The Seller’s Prorated Charges shall be reflected in the adjustments made
pursuant to Section 2.8. On the Closing Date, determination of Seller’s Prorated
Charges shall be based on actual, current payments by Seller wherever possible,
and, to the extent such actual amounts are not available, such prorations shall
be estimated as of the Closing Date based on actual amounts for the most recent
comparable billing period.  For any amounts of the Seller’s Prorated Charges
paid by Purchaser, Purchaser shall offset such amount against the Earn-Out
Payments then due and payable (if any) and only after such offset shall
Purchaser seek reimbursement of any remainder from Seller. 

(b)Property Taxes.  Taxes, if any, on Purchased Assets assessed for the tax year
of Closing will be prorated in the same manner as under Section 2.10(a) as of
the Closing Date and, at Seller’s election, the charges for such Taxes shall be
reflected in the adjustments made as provided in Section 2.8 hereof.  For
purposes of this Section, prorations shall be based on the current tax bill if
available, and if not, based on the last ascertainable tax bill.  If any
Governmental Authority should accelerate the due date of Taxes assessed for the
tax year following Closing on account of the Transactions, Purchaser shall pay
the same.

2.11Costs. Unless otherwise provided in this Agreement or any of the Transaction
Documents, with respect to specific costs, any document transfer taxes, escrow
fees (if any), recording fees, and value added and excise Taxes arising out of
the Transactions shall be borne and paid by the Parties such that any of the
foregoing costs, shall be paid fifty percent (50%) by Seller, on the one hand,
and fifty percent (50%) by Purchaser, on the other hand; provided, however, that
any excise Tax on wine arising out of the Transactions (if any) shall be borne
and paid exclusively by Purchaser, and sales or use



-  10  -

 

 

 

--------------------------------------------------------------------------------

 

 

Tax arising out of the Transactions shall be borne and paid exclusively by
Purchaser. Any reimbursement or payment required to be made to comply with the
apportionment of costs as set forth in this Section 2.11 shall be provided for
as an adjustment to the Purchase Price in accordance with Section 2.8. 



2.12Earn-Out Payments.  As partial consideration for the Purchased Assets, the
following payments may be made to the Seller after the Closing, subject to the
terms and conditions of this Section 2.12 and Schedule 2.12:

(a)Earn-Out Payment A. If at any time during the Earn-Out Payment A Period,
either of the Earn-Out Payment A Conditions has been satisfied, Seller shall
become eligible to receive an earn-out payment in the amount of $250,000 (the
“Earn-Out Payment A”).  

(b)Earn-Out Payment B. If, on or before an applicable Earn-Out Payment B Date
the Business has satisfied the Earn-Out Payment B Conditions applicable to such
Earn-Out Payment B Date, Seller shall be eligible to receive the corresponding
Earn-Out Payment B Amount with respect to such Earn-Out Payment B Date
(“Earn-Out Payment B”). The Earn-Out Payment B Amounts collectively and in the
aggregate for all Earn-Out Payment B Dates shall not exceed the amount of
$500,000.

(c)Determination; Payment. 

(1)Within fifteen (15) days of the conclusion of the Earn-Out Payment A Period,
or within fifteen (15) days of any Earn-Out Payment B Date, as applicable,
Purchaser shall prepare and deliver to Seller an earn-out statement together
with supporting documentation (in each case, an “Earn-Out Statement”),
reflecting Purchaser’s determination as to whether any potential Earn-Out
Payment has accrued to, or has been earned by, Seller.

(2)After receipt of an Earn-Out Statement, Seller shall have fifteen (15) days
to review the Earn-Out Statement, and during such period, Seller and Seller’s
Representatives shall have full access to the relevant books and records of
Purchaser, the personnel of, and work papers prepared by Purchaser or its
Representatives, provided, that such access shall be in a manner that does not
interfere with the normal business operations of Purchaser.  On or prior to the
conclusion of such review period, Seller may object to the Earn-Out Statement by
delivering to Purchaser a written statement setting forth Seller’s objections in
reasonable detail.  If Seller fails to deliver a statement of objections before
the conclusion of such review period, Purchaser’s determination of the Earn-Out
Payment shall be deemed to have been accepted by Seller.  If Seller delivers a
statement of objection on or before the conclusion of such review period,
Purchaser and Seller shall negotiate in good faith to resolve such objections
within thirty (30) days after the delivery of such statement of objections.  

(3)If Seller and Purchaser fail to reach an agreement with respect to all of the
matters set forth in the statement of objections before expiration of such
thirty (30) day period, then any amounts remaining in dispute shall be submitted
for resolution to the Independent Accountant pursuant to the process described
in Section 2.9(c), (d) and (e) of this Agreement.

(4)Payment of any accrued Earn-Out Payment (after any adjustment pursuant to
Section 2.12(d) below) shall be paid to Seller within thirty (30) days of the
applicable



-  11  -

 

 

 

--------------------------------------------------------------------------------

 

 

Earn-Out Determination. As used herein, “Earn-out Determination” means, as
applicable, (A) Seller’s acceptance or deemed acceptance of Purchaser’s
determination of whether any potential Earn-out Payment has accrued to, or has
been earned by Seller, or (B) the Independent Accountant’s determination as to
whether any Earn-out Payment has accrued, pursuant to the preceding paragraph.



(5)To the maximum extent permitted by the Code, all Earn-Out Payments will be
allocated pursuant to the procedure set forth in Section 2.6 to either goodwill
or general intangible.

(d)Offset. Before any amount of the Earn-Out Payments shall be paid to Seller,
Purchaser shall offset against such Earn-Out Payment, dollar for dollar, any of
the following amounts then owing, for which Purchaser has not as-yet been
compensated: (1) any Losses which have been finally determined under Section 7.5
hereof; (2) any Post-Closing Adjustment as finally determined in accordance with
Section 2.8 above; (3) any Post-Closing Adjustment as finally determined in
accordance with Section 2.8 above; or (4) any reimbursement to which it is
entitled pursuant to Section 2.10(a) above.

(e)Independence of Earn-Out Payments. Purchaser’s obligation to pay each of the
Earn-Out Payments to Seller in accordance with this Section 2.12 is an
independent obligation of Purchaser and is not otherwise conditioned or
contingent upon the satisfaction of any conditions precedent to any preceding or
subsequent Earn-Out Payment and the obligation to pay an Earn-Out Payment to
Seller shall not obligate Purchaser to pay any preceding or subsequent Earn-Out
Payment.  For the avoidance of doubt and by way of example, with respect to the
Earn-Out Payment B, if the Earn-Out Payment B Conditions for the first Earn-Out
Payment B Date are not satisfied, but the Earn-Out Payment B Conditions for the
second Earn-Out Payment B Date are satisfied, then Purchaser would be obligated
to pay such Earn-Out Payment B for the second Earn-Out Payment B Date, and not
the Earn-Out Payment B for the first Earn-Out Payment B Date.

(f)Post-closing Operation of the Business. Subject to the terms of this
Agreement and the other Transaction Documents, subsequent to the Closing,
Purchaser shall have sole discretion with regard to all matters relating to the
operation of the Business; provided, that Purchaser shall use commercially
reasonable, good faith efforts to produce the blends referenced in Schedule
2.12, and shall not, directly or indirectly, take any actions that would have
the primary purpose of avoiding or reducing any of the Earn-Out Payments
hereunder.

2.13Disclosure of Acquisition. Upon completion of the Transactions, Purchaser
shall file all necessary forms with all federal and state regulatory agencies to
properly disclose the Transactions, which shall include a Form 8-K and any
related statements or attachments. Seller shall assist Purchaser with any
reasonable requests necessary to file such documentation.  At least two (2)
Business Days prior to filing the Form 8-K or any related statements, Purchaser
shall provide a copy to Seller for review and opportunity to comment, provided,
that Purchaser shall be under no obligation to make any revision, or to take or
refrain from taking any course of action, in respect of Seller’s comments.



-  12  -

 

 

 

--------------------------------------------------------------------------------

 

 

Article 3

CLOSING

3.1Closing.  Subject to the satisfaction or waiver of the conditions set forth
in Article 4, the Closing shall take place at the Closing Time by exchange among
counsel of PDF signatures, or at such other place as may be agreed to by Seller
and Purchaser.

3.2Seller’s Closing Deliveries.  At the Closing Seller shall deliver or cause to
be delivered to the Purchaser (in the case of item (a) below, at the premises of
the Business) the following:

(a)Books and Records. The Books and Records to be delivered pursuant to Section
2.1;

(b)Closing Certificate. A duly executed certificate of Seller in respect of
Seller’s representations and warranties set forth in Articles 4 and  5 and
Seller’s covenants and other obligations set forth in this Agreement in the form
of reasonably acceptable to Purchaser;

(c)Bill of Sale.  A duly executed Bill of Sale executed by Seller transferring
the tangible Personal Property to the Purchaser on the terms set forth in this
Agreement;

(d)Assignment of Contracts. A duly executed counterpart of the Assignment of
Contracts;

(e)Assignment of Real Property Leases. A duly executed counterpart of the
Assignment of Real Property Leases;

(f)Assignment of Personal Property Leases.  A duly executed counterpart of the
Assignment of Personal Property Leases;

(g)Assignment of Transferred Intellectual Property. A duly executed counterpart
of the Assignment of Transferred Intellectual Property;

(h)Employment Agreement. A duly executed counterpart signature from Casey J.
McClellan, to the Employment Agreement. 

(i)Contribution Agreement.  A duly executed counterpart from Casey J. McClellan
to the Contribution Agreement.

(j)Non-Compete Agreements. Non-compete, proprietary information and inventions
assignment agreements in the form attached hereto as Exhibit H, duly executed by
each of Casey McClellan and Victoria McClellan.

(k)FIRPTA Certificates. A duly executed affidavit from Seller with respect to
compliance with the Foreign Investment in Real Property Tax Act (Code Sec. 1445,
as amended, and the regulations issued thereunder) and any similar state Tax
requirements;

(l)Authority Documents. True and complete copies, certified by the Manager or
appropriate officer of Seller, of duly executed limited liability company
resolutions and incumbency certificates of Seller evidencing the capacity and
authority of any company



-  13  -

 

 

 

--------------------------------------------------------------------------------

 

 

representative signing on behalf of Seller and authorizing the execution,
delivery and performance of this Agreement and all Transaction Documents to be
delivered by Seller and that such resolutions are in full force and effect and
all of the resolutions adopted in connection with the Transactions contemplated
hereby and thereby;

(m)Certificates of Valid Existence. A certificate of good standing or valid
existence of Seller from the Secretary of State of the State of Washington and
from each of the jurisdictions listed in Section 5.2(a) of the Disclosure
Schedules;

(n)Payoff Letters. Any and all payoff letters relating to the repayment in full
of the Indebtedness of Seller secured by any portion of the Purchased Assets and
the release, discharge, removal and termination of any and all Encumbrances
relating thereto, in form and substance reasonably satisfactory to Purchaser,
which shall be effective as of the Closing Date and subject only to the receipt
by the applicable lenders or other parties of the amounts specified therein;

(o)Leaseback Agreement. A duly executed counterpart to the Leaseback Agreement;
and

(p)Other Documents. Duly executed counterparts of such other instrument of
transfer and assumption reasonably required to effect the transfers of the
Purchased Assets and assumption of the Assumed Liabilities as contemplated
hereunder, in form and substance reasonably satisfactory to the Purchaser.

3.3Purchaser’s Closing Deliveries.  At the Closing, the Purchaser shall deliver
or cause to be delivered to Seller the following:

(a)Closing Payment. The Closing Payment, paid and delivered by the Purchaser in
accordance with Section 2.7;

(b)Closing Certificate. A duly executed certificate of Purchaser in respect of
Purchaser’s representations and warranties set forth in Articles 4 and  5 and
Purchaser’s covenants and other obligations set forth in this Agreement in the
form of reasonably acceptable to Seller;

(c)Assignment of Contracts. A duly executed counterpart of the Assignment of
Contracts;

(d)Assignment of Real Property Leases. A duly executed counterpart of the
Assignment of Real Property Leases;

(e)Assignment of Personal Property Leases. A duly executed counterpart of each
Assignment of Personal Property Lease;

(f)Assignment of Transferred Intellectual Property. A duly executed counterpart
of the Assignment of Transferred Intellectual Property;

(g)Employment Agreement. A duly executed counterpart to the Employment
Agreement;



-  14  -

 

 

 

--------------------------------------------------------------------------------

 

 

(h)Assumption Agreement. A duly executed counterpart of the Assumption
Agreement;

(i)Authority Documents. True and complete copies, certified by a Manager of
Purchaser, of duly executed limited liability company resolutions and incumbency
certificates of Purchaser evidencing the capacity and authority of any company
representative or officer signing on behalf of the Purchaser and authorizing the
execution, delivery and performance of this Agreement and all Transaction
Documents to be delivered by the Purchaser;

(j)Leaseback Agreement. A duly executed counterpart to the Leaseback Agreement;

(k)Certificate of Good Standing. A certificate of good standing of Purchaser
from the Secretary of State of the State of Delaware; 

(l)Washington Reseller Permit. A copy of its Washington State Reseller Permit to
support the exemption of inventory from Washington State sales tax; and

(m)Other Documents. Duly executed counterparts of such other instrument of
transfer and assumption reasonably required to effect the transfers of the
Purchased Assets and assumption of the Assumed Liabilities as contemplated
hereunder, in form and substance reasonably satisfactory to the Seller.

3.4 Third Party Consents.  To the extent that Seller’s rights under any Assigned
Contract or Permit constituting a Purchased Asset, or any other Purchased Asset,
may not be assigned to Purchaser without the consent of another Person which
consent has not been obtained, this Agreement shall not constitute an agreement
to assign the same if an attempted assignment would constitute a breach thereof
or be unlawful, and Seller, at its expense, shall use its reasonable best
efforts to obtain any such required consent(s) as promptly as possible. If any
such consent is not obtained prior to the Closing Date or if any attempted
assignment would be ineffective or would impair Purchaser’s rights under the
Purchased Asset in question so that Purchaser would not in effect acquire the
benefit of all such rights, the Parties will use commercially reasonable efforts
after the Closing Date to enter into such arrangements (such as subleasing,
sublicensing or subcontracting) to provide to the Parties the economic and
operational equivalent of the transfer of such Purchased Asset or Assumed
Liability to Purchaser as of the Closing Date.  Notwithstanding any provision in
this Section 3.4 to the contrary, Purchaser shall not be deemed to have waived
its rights under Section 4.2(a)(3) hereof unless and until Purchaser either
provides written waivers thereof or elects to proceed to consummate the
Transactions at Closing.  Nothing in this Section 3.4 shall relieve Seller of
Seller’s representations, warranties, obligations and covenants under Section
5.2(g).



-  15  -

 

 

 

--------------------------------------------------------------------------------

 

 

Article 4

CONDITIONS OF CLOSING

4.1Conditions to Obligations of All Parties.  

(a)The obligations of each Party to consummate the Transactions shall be subject
to the fulfillment, at or prior to the Closing Time, of each of the following
conditions precedent (each of which conditions precedent is acknowledged to be
for the benefit of both Parties):

(1)No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Order which is in effect and has the effect of making the
Transactions illegal, otherwise restraining or prohibiting consummation of such
transactions or causing any of the transactions contemplated hereunder to be
rescinded following completion thereof; and

(2)No Actions by any Governmental Authority shall have been commenced against
Purchaser or Seller which would prevent the Closing.

(b)If any of the conditions in Section 4.1(a) shall not be satisfied or
fulfilled in full at or before the Outside Closing Date, then either Party may
(1) waive compliance with any such condition by notice in writing to the other
Party, except that no such waiver shall operate as a waiver of any other
condition, or (2) exercise its rights to terminate this Agreement, as provided
herein.

4.2Purchaser’s Conditions.

(a)The Purchaser’s obligation to complete the Transactions is subject to the
satisfaction or waiver at or before the Closing Time of the following conditions
precedent (each of which conditions precedent is acknowledged to be for the
exclusive benefit of the Purchaser):

(1)all of the representations and warranties of Seller made in this Agreement
shall, except as qualified by the contents of the Disclosure Schedules, shall be
true and correct in all respects (in the case of any representation or warranty
qualified by materiality or Material Adverse Effect) or in all material respects
(in the case of any representation or warranty not qualified by materiality or
Material Adverse Effect), on the Effective Date and on and as of the Closing
Date with the same effect as though made at the Closing Date;

(2)Seller shall have complied with or performed all of the obligations,
covenants and agreements under this Agreement to be complied with or performed
by Seller at or before the Closing Time, including Seller’s Closing deliveries
specified in Section 3.2;

(3)Purchaser shall be prepared to file the TTB Application and WSLCB Application
in accordance with Sections 6.6 and 6.7 and Purchaser shall have determined in
its discretion that there are no events or circumstances that would reasonably
impair Purchaser’s ability to timely be issued and obtain a TTB Basic Permit
pursuant to the TTB Application or assume Seller’s WSLCB License pursuant to the
WSLCB Application;



-  16  -

 

 

 

--------------------------------------------------------------------------------

 

 

(4)Seller shall have paid all Taxes, including any applicable excise taxes on
liquor and wine products due and payable on or prior to the Closing Date;

(5)All Encumbrances relating to the Purchased Assets shall have been released in
full, other than Permitted Encumbrances, and Seller shall have delivered to
Purchaser written evidence, in form satisfactory to Purchaser in its sole
discretion, of the release of such Encumbrances;

(6)Casey J. McClellan shall have contributed all of his right, title and
interest in and to the option (the “Building Option”) to purchase certain real
property, structures, and improvements located at 212 N. 3rd Ave. and 55 W.
Cherry St., Walla Walla, Washington 99362 (collectively the “Crawford Building”)
pursuant to a Contribution Agreement between Casey J. McClellan and A Fine Old
Building, LLC (“Building Company”); and

(7)Casey J. McClellan shall have caused Building Company to exercise the
Building Option, and title to the Crawford Building shall have been vested in
the name of the Building Company.

(b)If any of the conditions in Section 4.2(a) shall not be satisfied or
fulfilled in full at or before the Outside Closing Date, then Purchaser may (1)
waive compliance with any such condition by notice in writing to Seller, except
that no such waiver shall operate as a waiver of any other condition, or (2)
exercise its rights to terminate this Agreement, as provided herein.

4.3Seller’s Conditions.

(a)Seller’s obligation to complete the Transactions is subject to the
satisfaction or waiver at or before the Closing Time of the following conditions
precedent (each of which conditions precedent is acknowledged to be for the
exclusive benefit of Seller):

(1)all of the representations and warranties of the Purchaser made in this
Agreement shall, except as qualified by the contents of the Disclosure
Schedules, shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality or Material Adverse Effect)
or in all material respects (in the case of any representation or warranty not
qualified by materiality or Material Adverse Effect), on the Effective Date and
on and as of the Closing Date with the same effect as though made at the Closing
Date;

(2)the Purchaser shall have complied with or performed in all material respects
all of the obligations, covenants and agreements under this Agreement to be
complied with or performed by the Purchaser at or before the Closing Time,
including the Purchaser’s Closing deliveries specified in Section 3.3; and

(3)the Purchaser shall have contributed to Building Company certain capital and
assets, as more particularly set forth in a Contribution Agreement between
Purchaser and Building Company.

(b)If any of the conditions in Section 4.3(a) shall not be satisfied or
fulfilled in full at or before the Outside Closing Date, then Seller may (1)
waive compliance with any such condition by notice in writing to the Purchaser,
except that no such waiver shall operate as a



-  17  -

 

 

 

--------------------------------------------------------------------------------

 

 

waiver of any other condition, or (2) exercise its rights to terminate this
Agreement, as provided herein.

Article 5

REPRESENTATIONS AND WARRANTIES

5.1Nature of Seller’s Representations and Warranties.  Each of the
representations, warranties, and covenants of Seller contained in this Article 5
constitutes a material part of the consideration to Purchaser, and Seller
acknowledges that Purchaser is relying on the correctness and completeness of
these representations, warranties and covenants in entering into this
Transaction.

5.2Representations and Warranties as to Seller. Seller represents and warrants
to Purchaser to the statements set forth in Sections 5.2 through 5.18 in this
Article 5, as follows:

(a)Organization and Status.  Seller is duly organized and validly existing in
the State of Washington.  Section 5.2(a) of the Disclosure Schedules sets forth
each jurisdiction in which Seller is licensed to conduct the Business, and
Seller is in good standing in each such jurisdiction.  Seller has all requisite
power and authority to own such Purchased Assets and conduct the Business in the
Ordinary Course of Business.

(b)Company Power.  Seller has all necessary limited liability company power and
capacity to own or lease or dispose of its undertakings, property and assets
(including the Purchased Assets), to enter into this Agreement and the
Transaction Documents to be delivered by it, and to perform its obligations
hereunder and thereunder.

(c)Authorization.  All necessary limited liability company action has been taken
by Seller or on Seller’s part to authorize Seller’s execution and delivery of
this Agreement and the Transaction Documents to be delivered by Seller and the
performance of Seller’s obligations hereunder and thereunder.

(d)Enforceability.  This Agreement has been duly executed and delivered by
Seller and (assuming due execution and delivery by the Purchaser) constitutes a
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms, except as that enforcement may be limited by
bankruptcy, insolvency and other similar laws affecting the rights of creditors
generally and except that equitable remedies may be granted only in the
discretion of a court of competent jurisdiction.  Each of the Transaction
Documents to be delivered by Seller will at the Closing Time have been duly
executed and delivered by Seller and (assuming due execution and delivery by the
other parties thereto) will be enforceable against Seller in accordance with its
terms, except as that enforcement may be limited by bankruptcy, insolvency and
other laws affecting the rights of creditors generally and except that equitable
remedies may be granted only in the discretion of a court of competent
jurisdiction.

(e)No Other Agreements to Purchase.  No Person other than the Purchaser has any
contract or any right or privilege (whether by law, pre-emptive or contractual)
capable of becoming a contract for the purchase or acquisition of the Business
or any of the Purchased Assets from Seller.

(f)Absence of Conflict.  Except as set forth in Section 5.2(f) of the Disclosure
Schedule, the execution, delivery and performance by Seller of this Agreement
and the other



-  18  -

 

 

 

--------------------------------------------------------------------------------

 

 

Transaction Documents to which Seller is a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not: (1) conflict
with or result in a violation or breach of, or default under, any provision of
the articles of organization, operating agreement, or other organizational
documents of Seller; (2) to the knowledge of Seller, conflict with or result in
a violation or breach of any provision of any Applicable Law or Order applicable
to Seller, the Business or the Purchased Assets; (3) require the consent, notice
or other action by any Person under, conflict with, result in a violation or
breach of, constitute a default or event that, with or without notice or lapse
of time or both, would constitute a default under, result in the acceleration of
or create in any party the right to accelerate, terminate, modify or cancel any
written Contract or, to the knowledge of Seller, any unwritten agreement, or any
Permit to which Seller is a party or by which Seller or the Business is bound or
to which any of the Purchased Assets are subject (including, but not limited to,
any Assigned Contract), except where such conflict, violation, breach, default,
imposition or other action would reasonably be expected not to have a Material
Adverse Effect; or (4) result in the creation or imposition of any Encumbrance,
other than Permitted Encumbrances, on the Purchased Assets.

(g)Labor Matters.

(1)Seller has provided or made available to Purchaser a list of all persons who
are Employees, consultants, or contractors of the Business as of the date
hereof, and sets forth for each such individual the following: (A) name; (B)
title or position (including whether full or part time); (C) hire date; (D)
current annual base compensation rate; (E) commission, bonus or other
incentive-based compensation; and (F) a description of the fringe benefits
provided to each such individual as of the Effective Date. Except as set forth
in Section 5.2(g) of the Disclosure Schedules, as of the Effective Date, all
commissions and bonuses payable to Employees, consultants, or contractors of the
Business for services performed on or prior to payroll period ending immediately
prior to the Effective Date have been paid in full and there are no outstanding
agreements, understandings or commitments of Seller with respect to any
commissions, bonuses or increases in compensation.

(2)Seller is not a party to, or bound by, any collective bargaining or other
Contract with a labor organization representing any of Seller’s Employees, and
there are no labor organizations representing, purporting to represent or
attempting to represent any Employee. To the knowledge of Seller, there has
never been any threat of, any strike, slowdown, work stoppage, lockout,
concerted refusal to work overtime or other similar labor activity or dispute
affecting Seller or any of Seller’s Employees.

(3)Seller is in material compliance with all Applicable Laws pertaining to
employment and employment practices to the extent they relate to the Employees,
including all Applicable Laws relating to labor relations, equal employment
opportunities, fair employment practices, employment discrimination, harassment,
retaliation, reasonable accommodation, disability rights or benefits,
immigration, wages, hours, overtime compensation, child labor, health and
safety, workers’ compensation, leaves of absence and unemployment insurance. To
Seller’s knowledge, all individuals characterized and treated by Seller as
consultants or contractors of the Business are properly treated as independent
contractors under all Applicable Laws. There are no Actions against Seller
pending, or to Seller’s knowledge, threatened to be brought or filed, by or with
any Governmental Authority or arbitrator in connection with the employment of
any current or former employee, consultant or independent contractor of the
Business, including any



-  19  -

 

 

 

--------------------------------------------------------------------------------

 

 

claim relating to unfair labor practices, employment discrimination, harassment,
retaliation, equal pay or any other employment related matter arising under
Applicable Laws.

5.3Representations and Warranties Relating to the Assets.  

(a)No Environmental Releases, Violations, Investigations or Assessments.

(1)To the knowledge of Seller, the operations of Seller with respect to the
Business and the Purchased Assets are currently in material compliance with all
Environmental Laws.

(2)During the previous three (3) years, Seller has not received from any Person,
with respect to the Business or the Purchased Assets, any: (A) Environmental
Notice or Environmental Claim; or (B) written request for information pursuant
to Environmental Law, which, in each case, either remains pending or unresolved,
or is the source of ongoing obligations or requirements as of the Closing Date.

(3)To the knowledge of Seller, Seller has obtained and is in material compliance
with all Environmental Permits necessary for the Business as currently conducted
or the ownership, lease, operation or use of the Purchased Assets, and all
Environmental Permits are in full force and effect and shall be maintained in
full force and effect through the Closing Date in accordance with Environmental
Laws.

(4)To Seller’s knowledge, the Leased Real Property is not listed on, or has been
proposed for listing on, the National Priorities List (or CERCLIS) under CERCLA,
or any similar list maintained by any Governmental Authority.

(5)To Seller’s knowledge, there has been no Release of Hazardous Materials in an
amount requiring cleanup under Environmental Law into, onto, within, impacting,
emanating or migrating into or from the Purchased Assets or the Leased Real
Property which could reasonably be expected to result in an Environmental Claim
against, or a violation of Environmental Law or term of any Environmental Permit
by, Seller.

(6)There are no active underground storage tanks owned or operated by Seller in
connection with the Business or the Purchased Assets.

(7)Seller has not retained or assumed, by contract or, to Seller’s knowledge,
operation of Applicable Law, any liabilities or obligations of, or owed to,
third parties under Environmental Laws.

(8)Seller has provided or otherwise made available to Purchaser any and all
environmental reports, studies, audits, records, sampling data, site assessments
and other similar documents with respect to the Business, the Purchased Assets
or the Leased Real Property which are in the possession or control of Seller.

(9)The representations and warranties set forth in this Section 5.3(a) are the
Seller’s sole and exclusive representations and warranties regarding
environmental matters.



-  20  -

 

 

 

--------------------------------------------------------------------------------

 

 

(b)Title to Leased Real Property. 

(1)Section 5.3(b)(1) of the Disclosure Schedules sets forth each parcel of real
property leased by Seller and used in or necessary for the conduct of the
Business as currently conducted (together with all rights, title and interest of
Seller in and to leasehold improvements relating thereto, including, but not
limited to, security deposits, reserves or prepaid rents paid in connection
therewith, collectively, the “Leased Real Property”), and a true and complete
list of all Real Property Leases. Seller has delivered to Purchaser a true and
complete copy of each Real Property Lease.  Except as set forth in Section
5.3(b)(1) of the Disclosure Schedules:

(A)such Real Property Lease is valid, binding, enforceable and in full force and
effect, and Seller enjoys peaceful and undisturbed possession of the Leased Real
Property;

(B)Seller is not in material breach or material default under such Real Property
Lease, and to Seller’s knowledge, no event has occurred or circumstance exists
which, with the delivery of notice, passage of time or both, would constitute
such a material breach or material default, and Seller has paid all rent
currently due and payable under such Real Property Lease;

(C)Seller has not received nor given any notice of any material default or event
that with notice or lapse of time, or both, would constitute a material default
by Seller under any of the Real Property Leases and, to the knowledge of Seller,
no other party is in material default thereof, and, to the knowledge of Seller,
no party to any Real Property Lease has exercised any termination rights with
respect thereto;

(D)Seller has not subleased, assigned or otherwise granted to any Person the
right to use or occupy such Leased Real Property or any portion thereof; and

(E)Seller has not pledged, mortgaged or otherwise granted an Encumbrance on its
leasehold interest in any Leased Real Property, except for Permitted
Encumbrances.

(2)Seller has not received any written notice of (A) violations of building
codes and/or zoning ordinances or other governmental or regulatory laws
affecting the Real Property, (B) existing, pending or threatened condemnation
proceedings affecting the Real Property, or (C) existing, pending or threatened
zoning, building code or other moratorium proceedings, or similar matters which
would reasonably be expected to adversely affect the ability to operate the Real
Property as currently operated. Neither the whole nor any material portion of
any Real Property has been damaged or destroyed by fire or other casualty.

(3)The Real Property is sufficient for the conduct of the Business and
constitutes all of the real property necessary to conduct the Business as
currently conducted.



-  21  -

 

 

 

--------------------------------------------------------------------------------

 

 

(c)Title to Purchased Assets. Seller has good title to, or a valid leasehold
interest in the Purchased Assets, free and clear of Encumbrances, except as set
forth in Section 5.3(c) of the Disclosure Schedules.

(d)Water. The Real Property and the Business have access to and use of municipal
culinary water supplies and means of wastewater disposal, which are in all
material respects sufficient for the operation of the Business as currently
conducted and the Purchased Assets.  The foregoing water access and usage
comprise all water supply and disposal resources necessary to operate the
Business as currently conducted, and all utility billings, charges, and other
costs required to be paid by Seller have been fully paid and are current.

(e)Insurance Claims.  Section 5.3(e) of the Disclosure Schedules sets forth (1)
a true and complete list of all current policies or binders of fire, liability,
product liability, umbrella liability, real and personal property, workers’
compensation, vehicular, fiduciary liability and other casualty and property
insurance maintained by Seller or Seller’s Affiliates and relating to the
Business, the Purchased Assets or the Assumed Liabilities (collectively, the
“Insurance Policies”); and (2) with respect to the Business, the Purchased
Assets or the Assumed Liabilities, a list of all pending claims and the claims
history for Seller since December 31, 2012. Except as set forth on Section
5.3(e) of the Disclosure Schedules, there are no claims related to the Business,
the Purchased Assets or the Assumed Liabilities pending under any such Insurance
Policies as to which coverage has been questioned, denied or disputed or in
respect of which there is an outstanding reservation of rights. Neither Seller
nor any of Seller’s Affiliates has received any written notice of cancellation
of, premium increase with respect to, or alteration of coverage under, any of
such Insurance Policies. All premiums due on such Insurance Policies have either
been paid or, if not yet due, accrued. All such Insurance Policies are in full
force and effect. To the knowledge of Seller, neither Seller nor any of Seller’s
Affiliates is in default under, or has otherwise failed to comply with, in any
material respect, any provision contained in any such Insurance Policy. True and
complete copies of the Insurance Policies have been made available to Purchaser.

(f)Inventory. All Inventory, whether or not reflected in the Financial
Statements, consists of a quality and quantity usable and salable in the
Ordinary Course of Business, except for obsolete, damaged, defective or
slow-moving items that have been written off or written down to fair market
value or for which adequate reserves have been established. All Inventory is
owned by Seller free and clear of all Encumbrances, and no Inventory is held on
a consignment basis. The quantities of each item of Inventory (whether raw
materials, work-in-process or finished goods) are not excessive, but are
reasonable in the present circumstances of Seller and the Business. 

(g)Accounts Receivable. The Accounts Receivable reflected on the Interim
Financial Statements and the Accounts Receivable arising after the date thereof,
(1) have arisen from bona fide transactions entered into by Seller involving the
sale of goods or the rendering of services in the Ordinary Course of Business,
(2) constitute only valid, undisputed claims of Seller not subject to claims of
set-off or other defenses or counterclaims other than normal cash discounts
accrued in the Ordinary Course of Business and (3) subject to a reserve for bad
debts not to exceed 1% of the total Accounts Receivable reflected on the Interim
Financial Statements, Seller has no knowledge of any reason why the Accounts
Receivable would not be collectible in full within ninety (90) days after
billing. 

(h)Customers and Suppliers.



-  22  -

 

 

 

--------------------------------------------------------------------------------

 

 

(1)Section 5.3(h) of the Disclosure Schedules sets forth with respect to the
Business (A) each customer who has paid aggregate consideration to Seller for
goods or services rendered in an amount greater than or equal to $30,000 for
each of the two (2) most recent fiscal years (collectively, the
“Material Customers”); and (B) the amount of consideration paid by each Material
Customer during such periods. Except as set forth in Section 5.3(h) of the
Disclosure Schedules, Seller has not received any notice, and to Seller’s
knowledge, no Material Customer has ceased, or intends to cease, to use the
goods or services of the Business or to otherwise terminate or materially reduce
its relationship with the Business.

(2)Section 5.3(h) of the Disclosure Schedules sets forth with respect to the
Business (A) each supplier to whom consideration for goods or services rendered
is in an amount greater than or equal to $30,000 for each of the two (2) most
recent fiscal years (collectively, the “Material Suppliers”); and (B) the amount
of purchases from each Material Supplier during such periods. Except as set
forth in Section 5.3(h) of the Disclosure Schedules, Seller has not received any
notice, and to Seller’s knowledge, no Material Supplier has ceased, or intends
to cease, to supply goods or services to the Business or to otherwise terminate
or materially reduce its relationship with the Business. 

(i)Condition and Sufficiency of Assets.  

(1)Except as set forth in Section 5.3(i) of the Disclosure Schedules, to the
knowledge of Seller, the buildings, plants, structures, Personal Property and
other items of tangible personal property included in the Purchased Assets are
structurally sound, are in good operating condition and repair, and are adequate
for the uses to which they are being put, and none of such buildings, plants,
structures, Personal Property is in need of maintenance or repairs except for
ordinary, routine maintenance and repairs that are not material in nature or
cost.

(2)The Purchased Assets are sufficient for the conduct of the Business and
constitute all of the rights, property and assets necessary to conduct the
Business as currently conducted.

5.4Taxes.  Except as set forth in Section 5.4 of the Disclosure Schedules:

(a)All Tax Returns with respect to the Business required to be filed by Seller
for any Pre-Closing Tax Period have been, or will be, timely filed. Such Tax
Returns are, or will be, true, complete and correct in all material respects.
All Taxes due and owing by Seller (whether or not shown on any Tax Return) have
been, or will be, timely paid.

(b)Seller has withheld and paid each Tax required to have been withheld and paid
in connection with amounts paid or owing by Seller to any Employee, independent
contractor, creditor, customer, shareholder or other party, and complied with
all information reporting and backup withholding provisions of Applicable Law.

(c)No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of Seller.

(d)No deficiencies have been asserted, or assessments made, against Seller as a
result of any examinations by any taxing authority.



-  23  -

 

 

 

--------------------------------------------------------------------------------

 

 

(e)Seller is not a party to any Action by any taxing authority relating to Taxes
of Seller. Seller has received no written notice from any taxing authority that
such taxing authority intends to initiate an Action with respect to Taxes of
Seller.

(f)There are no Encumbrances for Taxes upon any of the Purchased Assets.

(g)Seller is not a “foreign person” as that term is used in Treasury Regulations
Section 1.1445-2.

(h)Seller is not, and has not been, a party to, or a promoter of, a “reportable
transaction” within the meaning of Section 6707A(c)(1) of the Code and Treasury
Regulations Section 1.6011-4(b).

(i)None of the Purchased Assets is property that Seller is required to treat as
being owned by any other person pursuant to the so-called “safe harbor lease”
provisions of former Section 168(f)(8) of the Tax Code of 1954, as amended.

(j)None of the Purchased Assets is tax-exempt use property within the meaning of
Section 168(h) of the Code.

(k)There have been no claims made by any taxing authority that Seller must file
Tax Returns or pay Taxes in any jurisdiction in which Seller does not file Tax
Returns or pay Taxes.

(l)Seller has delivered to Purchaser copies of all federal Tax Returns and other
material returns for all periods ending on or after December 31, 2013. 

(m)The representations and warranties set forth in this Section 5.4 are the
Seller’s sole and exclusive representations and warranties regarding Tax
matters.

5.5Books, Records and Financial Condition.    The Books and Records of Seller
are complete and correct in all material respects and reflect a true record of
Seller’s financial condition, and reflect the financial condition of the
Business through the Effective Date.

5.6Financial Statements.  Seller has furnished to Purchaser true and complete
copies of the annual financial statements of Seller as of December 31, 2013,
December 31, 2014, and December 31, 2015, and the related statements of income
for the periods then ended (the “Financial Statement Date”) (collectively, the
“Annual Financial Statements”), and the interim financial statements for the
period ended December 31, 2015 (the “Interim Financial Statement Date”) (the
“Interim Financial Statements”).  Such financial statements have been maintained
on the tax-basis of accounting in accordance with reasonable and sound business
practices, but do not include footnotes, and are not in accordance with United
States generally accepted accounting principles.  Except as set forth therein
and in Section 5.6 of the Disclosure Schedule hereto, all of the Annual
Financial Statements and Interim Financial Statements (a) were from the Books
and Records of Seller and (b) were compiled from Books and Records regularly
maintained by management and used to prepare the Annual Financial Statements of
Seller.  Seller does not have any obligations or Liabilities, contingent or
otherwise, not fully disclosed by the Annual Financial Statements and Interim
Financial Statements, except for liabilities or obligations that have arisen
since the Financial Statement Date in the Ordinary Course of Business.  The
Annual Financial Statements and Interim Financial Statements reflect the overall
financial condition of the Business and overall results of operations of the
Business on an income-tax basis of accounting as of the respective dates thereof
and for the respective periods covered thereby, applied on a consistent basis
for the periods



-  24  -

 

 

 

--------------------------------------------------------------------------------

 

 

involved, subject, in the case of the Interim Financial Statements, to normal
and recurring adjustments (the effects of which will not be materially adverse).

5.7Absence of Certain Changes or Events.    Since the Interim Financial
Statement Date, except for the execution and delivery of this Agreement and the
consummation of the Transactions, and as except disclosed in Section 5.7 of the
Disclosure Schedules, there has not been any of the following:

(a)Any event or occurrence that has had a Material Adverse Effect on the
Business or the Purchased Assets;

(b)any destruction, damage to, or loss of any material asset or property of
Seller (whether or not covered by insurance);

(c)any acceleration, termination, modification, or cancelation of any Assigned
Contract by Seller or any other party;

(d)the termination, expiration or lapse of a material Permit;

(e)except for sales of Inventories in the Ordinary Course of Business, any sale
or disposition of or agreement to sell or dispose of any of the Purchased
Assets;

(f)any changes of a material nature, or decisions to make any such changes,
which affects or would reasonably be expected to affect the Inventories,
including any bottlings, purchasing of packaging materials or the blending of
wines, other than in the Ordinary Course of Business, without prior consultation
with Purchaser;

(g)any material capital expenditures other than in the Ordinary Course of
Business;

(h)any adverse change in Seller’s relationship with any of its Material
Suppliers;

(i)any material change in accounting methods, practices or policies (including
any change in cash management practices, procedures with respect to Accounts
Receivables, establishment of reserves for uncollectible Account Receivables,
inventory control, accrual of Accounts Receivables, prepayment of expenses,
payment of trade account payables, accrual of other expenses, deferral of
revenue, depreciation or amortization policies or rates) by Seller;

(j)any cancellation of debts or any waiver or release of any right or claim of
Seller;

(k)transfer, abandonment, lapses, encumbrance or impairment of any Intellectual
Property asset that is to be included in the Transferred Intellectual Property;

(l)incurrence, assumption or guarantee of any indebtedness for borrowed money in
connection with the Business except unsecured current obligations and
Liabilities incurred in the Ordinary Course of Business;

(m)imposition of any Encumbrance upon any of the Purchased Assets other than
Permitted Encumbrances;

(n)grant of any bonuses, whether monetary or otherwise, or any general wage or
salary increases in respect of any Employees, other than as provided for in any
written



-  25  -

 

 

 

--------------------------------------------------------------------------------

 

 

agreements or the Ordinary Course of Business, or change in the terms of
employment for any Employee;

(o)entry into any Assigned Contract except in the Ordinary Course of Business or
otherwise approved by Purchaser;

(p)loan to, or entry into any other transaction with, any Employees;

(q)adoption, amendment, modification or termination of any Employee Benefit
Plan, Contract or commitment for the benefit of any Employees; or

(r)agreement by Seller to do any of the foregoing actions or any action which
would make any representation or warranty contained in this Agreement untrue or
incorrect as of the date when made or as of the Closing Date.

5.8Legal Proceedings.  Except as disclosed in Section 5.8 of the Disclosure
Schedules:

(a)there are no Actions pending or, to the knowledge of Seller, threatened
against, relating to or affecting the Business or any of the Purchased Assets
which (1) would reasonably be expected to result in the issuance of an Order
restraining, enjoining or otherwise prohibiting or making illegal the
consummation of any of the Transactions or any of the Transaction Documents or
otherwise result in a material diminution of the benefits to Purchaser
contemplated by this Agreement or any of the Transaction Documents, or (2) if
determined adversely would reasonably be expected to result in (A) any
injunction or other equitable relief that would interfere in any material
respect with the Business, (B) any material Liabilities by Seller or (C) a
Material Adverse Effect;

(b)to the knowledge of Seller, there are no facts or circumstances that could
reasonably be expected to give rise to any Action that would be required to be
disclosed pursuant to Section 5.8(a) above;

(c)Seller has not voluntarily or involuntarily commenced or filed, and no third
party has commenced or filed or threatened to commence or file, any bankruptcy,
insolvency, reorganization, moratorium, sequestration, liquidation,
consolidation or similar proceedings with respect to Seller, or appointed a
receiver, liquidator, assignee, conservator, trustee, sequestrator or similar
official in respect of Seller or its Subsidiaries, or any of their assets; and

(d)to the knowledge of Seller, there are no Actions or Orders outstanding with
respect to the Business.

5.9Compliance with Laws and Orders.  Except as disclosed in Section 5.9 of the
Disclosure Schedules, Seller is (a) in material compliance with all Applicable
Laws related to the conduct of the Business in the Ordinary Course of Business
or the ownership and use of the Purchased Assets, and (b) not in violation of or
in default under any Order or Permit applicable to the Business or the Purchased
Assets, and has not received any written notice that it is in such violation or
default, in each case where such violation or default would reasonably to be
expected to result in a Material Adverse Effect. 

5.10Intellectual Property Rights.



-  26  -

 

 

 

--------------------------------------------------------------------------------

 

 

(a)Section 5.10(a) of the Disclosure Schedules is a true, accurate and complete
list of all the Registered Intellectual Property, all material Transferred
Intellectual Property, and all material Seller’s IP Rights Agreements.  Seller
is the owner of the right, title and interest in and to and has independently
developed or acquired, or has the valid right or license to, all Transferred
Intellectual Property, free and clear of all Encumbrances except Permitted
Encumbrances.  Seller owns all right, title, and interest in and to the
Registered Intellectual Property, free and clear of all Encumbrances except
Permitted Encumbrances.  Seller has not assigned any of the Registered
Intellectual Property to any third party and has not granted any exclusive
licenses to or under any Transferred Intellectual Property to any third
party.  To the knowledge of Seller, the operation of the Business as currently
conducted, including (1) the design, development, crushing, manufacturing,
production, marketing, licensing, sale, offer for sale, importation,
distribution, provision, or use of products of the Business and (2) Seller’s use
of any product, device, or process used in the Business as currently conducted,
does not infringe or misappropriate or otherwise violate the Intellectual
Property of any third party, and the Seller has not received any notice alleging
the foregoing.

(b)To the knowledge of Seller, all products sold, licensed, leased, or delivered
to customers of the Business and all services provided by or through the
Business to customers on or prior to the Closing Date conform in all material
respects to applicable contractual commitments and express and implied
warranties, and conform in all material respects to packaging, advertising, and
marketing materials and to applicable product or service specifications or
documentation.  Seller has secured from all of Seller’s and Seller’s Affiliates’
consultants, employees, and independent contractors who independently or jointly
contributed to the conception, reduction to practice, creation, or development
of any Transferred Intellectual Property unencumbered and unrestricted exclusive
ownership of all such third party’s intellectual property rights in and to such
contribution(s).

(c)The Transferred Intellectual Property constitutes all of the Intellectual
Property used in or otherwise necessary for the conduct of the Business as
currently conducted, and except as set forth in Section 5.10(c)(i) of the
Disclosure Schedules Seller is not a party to or bound by any Contract or other
obligation whatsoever that limits or impairs its ability to sell, transfer,
assign or convey, or that otherwise materially affects, the Intellectual
Property.  Except as set forth in Section 5.10(c)(ii) of the Disclosure
Schedules, each item of Registered Intellectual Property and each item of
Transferred Intellectual Property that has been registered in any jurisdiction
(other than applications) is valid and subsisting (or in the case of
applications, applied for and pending); all registration, maintenance, and
renewal fees currently due in connection therewith have been paid; and all
documents, recordations, and certificates in connection therewith currently
required to be filed have been filed with the relevant patent, copyright,
trademark, or other authorities in the United States or foreign jurisdictions,
as the case may be, for the purposes of prosecuting, maintaining, perfecting and
recording Seller’s ownership interests therein; and is not involved in any
proceeding, including but not limited to any opposition, invalidation,
cancellation or interference and no such action is threatened. To the knowledge
of Seller, no third party possesses rights sufficient to cancel or otherwise
invalidate any of the Registered Intellectual Property on the ground of prior
use, registration, fraud, lack of distinctiveness, or other defects or
circumstances that arose prior to the Closing Date. Seller has taken all
commercially reasonable actions necessary to maintain, protect, and enforce the
Registered Intellectual Property. No Person possesses any Intellectual Property
rights that materially restrict the registration by Seller, and the Seller
exclusively owns (free and clear of all Encumbrances except Permitted
Encumbrances) or has valid rights to use any material Trademark, including
associated logos, necessary for the conduct of the Business in all material



-  27  -

 

 

 

--------------------------------------------------------------------------------

 

 

respects as conducted prior to Closing. To the knowledge of Seller, no third
party possesses any Intellectual Property rights that materially restrict the
use by Seller of any material Trademark, including associated logos, necessary
for the conduct of the Business in all material respects as conducted prior to
Closing.   

(d)Except as set forth in Section 5.10(d) of the Disclosure Schedules no third
party has been granted any interest in all or any portion of the Transferred
Intellectual Property and Seller has not knowingly permitted Seller’s rights in
any Transferred Intellectual Property to enter the public domain.  The operation
of the Business as currently conducted, including Seller’s use of any product,
device, or process used in the Business as currently conducted, does not
infringe or misappropriate the intellectual property of any third party.  Seller
has not received notice of, and Seller otherwise has no knowledge of, any suit,
action, or proceeding, or any threat of any suit, action, or proceeding that
involves a claim of infringement or misappropriation or other violation of any
intellectual property right of any third party by Seller or which contests the
Seller’s validity, ownership, or right to exercise any Intellectual Property
right in the Transferred Intellectual Property.  Seller has received no opinion
of counsel that any product or service of the Business or the operation of the
Business, as previously or currently conducted, infringes, misappropriates or
violates any third party intellectual property rights.  To the knowledge of
Seller, there is no unauthorized use, unauthorized disclosure, infringement,
misappropriation, or violation of any Transferred Intellectual Property by any
third party, including any employee or former employee of Seller or its
Affiliates.  Seller has not brought any action, suit, or proceeding for
infringement or misappropriation of any Transferred Intellectual Property or
breach of Seller’s IP Rights Agreements against any third party.  The
transactions contemplated by this Agreement shall not impair the right, title,
or interest of Seller in or to the Transferred Intellectual Property, and all of
the Transferred Intellectual Property shall be owned or available for use by
Purchaser immediately after the Closing on terms and conditions identical to
those under which Seller owned or used the Transferred Intellectual Property
immediately prior to Closing.  The consummation of the transactions contemplated
by this Agreement will not (with or without notice, lapse of time, or both),
result in the loss or impairment of, nor require payment of additional amounts
to or the consent of any third Person in respect of, or result in the creation
of any Encumbrance other than a Permitted Encumbrance in or upon any of the
Transferred Intellectual Property or Seller’s or, after closing, Seller’s or
Purchaser’s rights therein.  The Transferred Intellectual Property is not
subject to any outstanding consent, settlement, decree, order, injunction,
judgment or ruling restricting or otherwise affecting the use or registration
thereof. 

(e)Seller has provided Purchaser with true and complete copies of all material
Seller’s IP Rights Agreements.  To Seller’s knowledge, all such Seller’s IP
Rights Agreements are valid, binding and enforceable between Seller and the
other parties thereto, and Seller and, to Seller’s knowledge, such other parties
are in material compliance with the terms and conditions of such Seller’s IP
Rights Agreements. 

(f)Seller has taken commercially reasonable steps to protect and preserve the
confidentiality of all material confidential or trade secret information
included in the Transferred Intellectual Property. Seller has complied in all
material respects with all Applicable Laws and Seller’s internal privacy
policies relating to the use, collection, storage, disclosure, and transfer of
any personal information collected by Seller or by third parties having
authorized access to the records of Seller. Seller has not transferred ownership
of any Transferred Intellectual Property to any third party, or knowingly
permitted Seller’s rights in any Transferred Intellectual Property to enter the
public domain.



-  28  -

 

 

 

--------------------------------------------------------------------------------

 

 

5.11Affiliate Transactions.  Except as disclosed in Section 5.11 of the
Disclosure Schedules, (a) no manager, member, officer, director, partner,
employee or Affiliate of Seller provides or causes to be provided any assets,
services or facilities used or held for use in connection with the Business, and
(b) the Business does not provide any assets, services or facilities to any such
manager, member, officer, director, partner, employee or Affiliate.

5.12Employees and Employee Plans. 

(a)Section 5.12(a) of the Disclosure Schedules contains a true and complete list
of each Employee Benefit Plan.

(b)With respect to each Employee Benefit Plan, Seller has made available to
Purchaser accurate, current and complete copies of each of the following: (1)
where the Employee Benefit Plan has been reduced to writing, the plan document
together with all amendments; (2) where the Employee Benefit Plan has not been
reduced to writing, a written summary of all material plan terms; (3) where
applicable, copies of any trust agreements, custodial agreements, insurance
policies, administration agreements and similar agreements, and investment
management or investment advisory agreements relating to any Employee Benefit
Plan; (4) copies of any summary plan descriptions, employee handbooks or similar
employee communications relating to any Employee Benefit Plan; (5) in the case
of any Employee Benefit Plan that is intended to be qualified under Section
401(a) of the Code, a copy of the most recent determination letter from the IRS;
(6) in the case of any Employee Benefit Plan for which Forms 5500 are required
to be filed, a copy of the filed Forms 5500 for the last two (2) plan years,
with schedules attached; and (7) copies of material notices, letters or other
correspondence from the IRS, Department of Labor or Pension Benefit Guaranty
Corporation relating to the Employee Benefit Plan.

(c)No Employee Benefit Plan (1) provides for defined benefit pension benefits,
(2) is a “multiemployer plan” (as defined in Section 3(37) of ERISA) or (3) is a
“multiple employer welfare arrangement” (as defined in Section 3(40) of ERISA),
and no Employee is entitled to any payment, benefit or right, or any increased
or accelerated payment, benefit or right, or any payment of any amount under any
Employee Benefit Plan that could individually or in combination with any other
such payment constitute an “excess parachute payment” as defined in Section
280G(b)(1) of the Code or fail to be deductible by reason of Section 162 or 404
of the Code, as a result of the execution of this Agreement or the consummation
of the transactions contemplated hereby.

(d)Other than as required under Section 601 et seq. of ERISA, no Employee
Benefit Plan provides benefits or coverage in the nature of health, life or
disability insurance following retirement or other termination of employment
(other than death benefits when termination occurs upon death).

(e)Except as set forth in Section 5.12(e) of the Disclosure Schedules, no
Employee Benefit Plan exists that could (1) result in the payment to any
Employee of any money or other property or (2) accelerate or provide any other
rights or benefits (including funding of compensation or benefits through a
trust or otherwise) to any Employee, except as a result of any partial plan
termination resulting from this Agreement, in each case, as a result of the
execution of this Agreement or otherwise related in any way to the Transactions.

(f)The representations and warranties set forth in this Section 5.12 are the
Seller’s sole and exclusive representations and warranties regarding employee
benefits matters.

5.13Assigned Contracts. 



-  29  -

 

 

 

--------------------------------------------------------------------------------

 

 

(a)Section 5.13 of the Disclosure Schedules includes, a complete list of all
Assigned Contracts, except for Contracts which, individually or cumulatively,
the inclusion or exclusion of which, would not reasonably be expected to result
in a Material Adverse Effect, and (2) Purchaser has been provided true and
complete copies of all of the foregoing Assigned Contracts in Seller’s
possession or reasonable control.

(b)Each Assigned Contract is valid and binding on Seller in accordance with its
terms and is in full force and effect. None of Seller or, to Seller’s knowledge,
any other party thereto (1) is in breach of or default under (or is alleged to
be in breach of or default under), or (2) has provided or received any notice of
any intention to terminate, any Assigned Contract. To Seller’s knowledge, no
event or circumstance on the part of Seller has occurred that, with notice or
lapse of time or both, would, individually or cumulatively, constitute an event
of default under any Assigned Contract or result in a termination thereof or
would cause or permit the acceleration or other changes of any right or
obligation or the loss of any benefit thereunder.  To Seller’s knowledge, no
event or circumstance on the part of any third party thereto has occurred that,
with notice or lapse of time or both, would, individually or cumulatively,
constitute an event of default under any Assigned Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit thereunder. There are no
material disputes pending or, to Seller’s knowledge, threatened under any
Assigned Contract. 

(c)The Assigned Contracts are the only Contracts that are material to the
Business or the Purchased Assets.

5.14Permits.  Section 5.14 of the Disclosure Schedules contains a true, correct
and complete list of all the Permits owned by, issued to, held by Seller or the
Business.  Section 5.14 of the Disclosure Schedules also describes (a) if
applicable, any expiration dates thereof, and (b) the name of the Governmental
Authority issuing the Permits or from whom Seller or Purchaser must obtain
consent in order to consummate the Transactions. Except as set forth in Section
5.14 of the Disclosure Schedules: (x) all of the Permits listed on Section 5.14
of the Disclosure Schedules are adequate for the operation of the Business as
conducted at the Effective Time; (y) the Permits are in full force and effect,
and there is no existing default under any such Permits on the part of Seller,
nor to Seller’s knowledge any fact or circumstances that, with the passage of
time or delivery of notice, would constitute a default thereunder, and there are
no proceedings pending or to Seller’s knowledge threatened which may result in
the revocation, cancellation, suspension or adverse modification of any of the
same; and (z) Purchaser has been provided true and complete copies of the
Permits in Seller’s possession or reasonable control.

5.15Products.  Each product designed, developed, manufactured, made, produced,
provided, distributed, or sold by Seller or the Business (“Products”) in the
past three (3) years is in material compliance with (a) to the knowledge of
Seller, all requirements of Applicable Law, and (b) the terms and conditions of
the Contracts, express and implied warranties, and product and service
specifications under which the wine Products have been sold, other than
occasional defects, immaterial in amount, that are incidental to the wine
production business (e.g., corked bottles) and are not systematic manufacturing
defects. None of the Products sold by Seller to customers is subject to any
guaranty, warranty or other indemnity beyond the applicable standard terms and
conditions of sale. Seller has no Liabilities (and to Seller’s Knowledge there
is no basis for any present or future Action, investigation or demand against
Seller or the Business which might give rise to any Liability), whether based on
strict liability, negligence, breach of warranty (express or implied), breach of
contract or otherwise, in respect of any Product or other item sold by Seller
prior to Closing. All packaging, labeling, branding and similar materials
relating to the Products are in material compliance with all requirements of
Applicable Law. To



-  30  -

 

 

 

--------------------------------------------------------------------------------

 

 

the knowledge of Seller, all Products sold by Seller in the past three (3) years
have met in all material respects all applicable requirements under the federal
Food, Drug and Cosmetic Act of 1938, as amended.

5.16No Guarantees.  Except as disclosed in Section 5.16 of the Disclosure
Schedule, none of the Liabilities of the Business or of Seller incurred in
connection with the conduct of the Business is guaranteed by or subject to a
similar contingent obligation of any other Person, nor has Seller guaranteed or
become subject to a similar contingent obligation in respect of the Liabilities
of any customer, supplier or other Person to whom Seller sells goods or provides
services in the conduct of the Business or with whom Seller otherwise has
significant business relationships in the conduct of the Business.

5.17Brokers and Finders.  Except as set forth in Section 5.17 of the Disclosure
Schedules, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the Transactions, or any
other Transaction Document, based upon any arrangements made by or on behalf of
Seller.

5.18No Other Representations or Warranties.  Except for the representations and
warranties contained in this ARTICLE 5 (including the related portions of the
Disclosure Schedule), or in the other Transaction Documents, neither the Seller
nor any other Person has made or makes any other express or implied
representation or warranty, either written or oral, on behalf of Seller.

5.19Nature of Purchaser’s Representations. Each of the representations and
warranties of Purchaser contained in ARTICLE 5 constitutes a material part of
the consideration to Seller and Seller is relying on the correctness and
completeness of these representations and warranties in entering into this
transaction.

5.20Representations and Warranties of the Purchaser.  The Purchaser represents
and warrants to Seller as follows and acknowledges that Seller is relying on
these representations and warranties in connection with the sale by Seller of
the Purchased Assets and the Assumed Liabilities:

(a)Organization and Power.  The Purchaser is a limited liability company validly
existing and in good standing under the laws of the State of Delaware.  The
Purchaser has all necessary limited liability company power and authority to
acquire the Purchased Assets, to enter into this Agreement and the Transaction
Documents to be delivered by it, and to perform its obligations hereunder and
thereunder.

(b)Authorization.  All necessary limited liability company action has been taken
by or on the part of the Purchaser to authorize its execution and delivery of
this Agreement and the Transaction Documents to be delivered by it and the
performance of its obligations hereunder and thereunder.

(c)Enforceability.  This Agreement has been duly executed and delivered by
Purchaser and (assuming due execution and delivery by Seller) constitutes a
legal, valid and binding obligation of Purchaser enforceable against Purchaser
in accordance with its terms, except as that enforcement may be limited by
bankruptcy, insolvency and other similar laws affecting the rights of creditors
generally and except that equitable remedies may be granted only in the
discretion of a court of competent jurisdiction.  Each of the Transaction
Documents to be delivered by Purchaser will at the Closing Time have been duly
executed and delivered by Purchaser and (assuming due execution and delivery by
the other parties thereto) will be enforceable against Purchaser in accordance
with its terms, except as that enforcement may be limited by bankruptcy,
insolvency and other laws affecting the rights of creditors generally and



-  31  -

 

 

 

--------------------------------------------------------------------------------

 

 

except that equitable remedies may be granted only in the discretion of a court
of competent jurisdiction.

(d)Absence of Conflict.  Except as set forth in Section 5.20(d) of the
Disclosure Schedules, the execution, delivery and performance by Purchaser of
this Agreement and the other Transaction Documents to which Purchaser is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (1) conflict with or result in a violation or breach of, or
default under, any provision of the certificate of formation, operating
agreement or other organizational documents of Purchaser; or (2) conflict with
or result in a violation or breach of any provision of any Applicable Law or
Order applicable to Purchaser, the Business or the Purchased Assets.

(e)Brokers and Finders.  Except as set forth in Section 5.20(e) of the
Disclosure Schedules, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Transactions or any other Transaction Document based upon arrangements made by
or on behalf of Purchaser.

(f)Sufficiency of Funds. Purchaser has sufficient cash on hand or other sources
of immediately available funds to enable it to make payment of the Purchase
Price and consummate the Transactions.

(g)Legal Proceedings. Except as set forth in Section 5.20(g) of the Disclosure
Schedules, there are no Actions pending or, to Purchaser’s knowledge, threatened
against or by Purchaser or any Affiliate of Purchaser that challenge or seek to
prevent, enjoin or otherwise delay the Transactions. No event has occurred or
circumstances exist that may give rise or serve as a basis for any such Action.

Article 6

COVENANTS OF SELLER AND PURCHASER

6.1Access.  Seller shall (a) afford Purchaser and its Representatives
(collectively, the “Purchaser Group”) full and free access, with reasonable
advance notice and during regular business hours, to Seller’s personnel, any
Purchased Assets, Assigned Contracts, Books and Records, Employee Benefit Plans
and other documents and data to the extent related to the Business, such rights
of access to be exercised in a manner that does not unreasonably interfere with
the operations of Seller and subject to Seller’s safety and security policies
and procedures; (b) provide Purchaser Group with copies of all Contracts, Books
and Records and other existing documents and data regarding the Purchased Assets
or Business as Purchaser may reasonably request, excluding confidential
valuation or transactional information; (c) deliver to Purchaser, or provide
Purchaser with an opportunity to review and examine true and complete copies and
results of any final written reports, studies, analyses, tests or monitoring in
Seller’s possession or control; (d) furnish the Purchaser Group with such
additional financial, operating and other relevant data and information
regarding the Purchased Assets or Business as Purchaser may reasonably request;
and (e) otherwise cooperate and assist, to the extent reasonably requested by
Purchaser, with Purchaser’s investigation of the Business; provided, that, all
requests for access to such personnel, Contracts, Books and Records and/or other
information in accordance with this Section 6.1 shall be made by the Purchaser
Group solely through Casey J. McClellan.  All documents and information
concerning Seller and the Business furnished to Purchaser in connection with the
Transaction shall be subject to the Confidentiality Agreement, which
Confidentiality Agreement shall remain in full force and effect from and after
the Effective Date.  Without limiting the foregoing, Seller shall permit,



-  32  -

 

 

 

--------------------------------------------------------------------------------

 

 

and shall use commercially reasonable efforts to cause the current owner of the
Crawford Building to permit, Purchaser’s Representatives to conduct
environmental due diligence of the Real Property. 

6.2Confidentiality. 

(a)The existence of this Agreement, the contents of this Agreement, Purchaser’s
interest in purchasing the Purchased Assets and any information provided to
Purchaser, or its Representatives pursuant to this Agreement shall be
confidential and shall be held in accordance with, and shall be subject to the
terms of, the Confidentiality Agreement, which is hereby incorporated in this
Agreement as though fully set forth herein, and in accordance with such other
terms and conditions as may otherwise be agreed upon by the Parties; provided,
 however, that the provisions of this Section 6.2 shall expire following the
Closing.

(b)For a period of two (2) years after the Closing, Seller shall, and shall
cause Seller’s Affiliates to, hold, and shall use Seller’s reasonable best
efforts to cause Seller’s respective Representatives to hold, in confidence any
and all information, whether written or oral, concerning the Business, except to
the extent that Seller can show that such information (a) is generally available
to and known by the public through no fault of Seller, any of Seller’s
Affiliates or their Representatives; or (b) is lawfully acquired by Seller, any
of Seller’s Affiliates or their Representatives from and after the Closing from
sources which are not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation. If Seller or any of Seller’s Affiliates or
their Representatives are compelled to disclose any information by judicial or
administrative process or by other requirements of Applicable Law, Seller shall
promptly notify Purchaser in writing and shall disclose only that portion of
such information which Seller is advised by Seller’s counsel in writing is
legally required to be disclosed, provided that Seller shall use reasonable best
efforts to obtain an appropriate protective order or other reasonable assurance
that confidential treatment will be accorded such information.

6.3Further Assurances.  Each of Seller and Purchaser agrees that, from time to
time, whether before, at or after the Closing, it shall, and shall cause their
respective Affiliates to, execute, deliver and record such further documents,
assurances, instruments of conveyances and take such other action as may be
reasonably necessary or desirable to carry out the purposes and intents of this
Agreement and the other Transaction Documents, and to give effect to the
Transactions.

6.4Assistance in Respect of Applications for Liquor Licenses, Permits, Consents,
Approvals, Etc.  Without limiting any other covenant or obligation of Seller
hereunder, Seller agrees that it shall use commercially reasonable efforts to
provide the Purchaser with such information and such other assistance as may be
reasonably required by the Purchaser on written notice to the Seller, to enable
the Purchaser to obtain any and all Consents, Approvals, Permits and licenses as
may be necessary or desirable with respect to the transactions herein required
from any third-party, government, department, agency or regulator having
jurisdiction over the Purchaser, the Business, or the Transactions, including
but not limited to any and all assistance required to enable Purchaser to obtain
any relevant federal, state, and local liquor licenses or other licenses or
Permits required for the Purchaser to make, produce, sell, or distribute
alcoholic beverages and to otherwise to operate the Business after the Closing.

6.5TTB Application; Transition. Without limiting the covenants and obligations
of Seller under Section 6.4, the Parties agree that, promptly following the
Closing, and in any event within three (3) Business Days thereafter, Purchaser
shall file a TTB Application with all required supplemental information with the
TTB. The Parties contemplate that the Business shall continue to operate during
the term of the Leaseback Agreement using Seller’s TTB Basic Permit and filing
numbers. 



-  33  -

 

 

 

--------------------------------------------------------------------------------

 

 

6.6WSLCB Application; Transition.  

(a)Promptly following the Closing, Purchaser shall file an application for
Permits with the WSLCB (collectively the “WSLCB Application”) and in each other
state where alcohol Permits and registrations are necessary for Purchaser to
conduct the Business after Closing.  Purchaser shall submit such application
promptly upon execution of this Agreement and shall keep Seller reasonably
apprised of the status of the processing of such applications.

(b)During the term of, and subject to the terms and provisions of the Leaseback
Agreement, Seller shall continue to operate the Business in the ordinary course
for the benefit of Purchaser, but shall, to the maximum extent allowable
considering restrictions imposed on the holder of a liquor license, reasonably
consult with Purchaser and conduct the Business operations as Purchaser directs.

(c)During the term of the Leaseback Agreement, Purchaser shall have the right to
have its employees on the Business premises for training or oversight purposes.

6.7Grape Purchase Contracts and Distribution Contracts.  Between the Effective
Date and the Closing, Seller shall cooperate in good faith with Purchaser, and
shall exert its commercially reasonable efforts to facilitate the execution and
delivery of (a) grape purchase contracts or supply agreements between Purchaser
and those grape suppliers and vineyards set forth on Schedule 6.7, in form and
substance reasonably acceptable to Purchaser, and (b) distribution agreements or
arrangements between Purchaser and those distributors set forth on Schedule 6.7,
in form and substance reasonably acceptable to Purchaser.  

6.8Operation of the Business of Seller.  Between the Effective Date and the
Closing, unless as otherwise provided in this Agreement or consented to in
writing by Purchaser (which consent shall not be unreasonably withheld, delayed
or conditioned), Seller shall, and shall cause its Affiliates to (a) conduct the
Business in the Ordinary Course of Business, (b) use commercially reasonable
efforts to maintain and preserve intact its current Business organization and
operations and to preserve the goodwill and relationships of its Employees,
customers, suppliers, regulators and others having business relationships with
the Business, and (c) Seller shall not take any action that would cause any of
the events described in Section 5.7 to occur.

6.9Additional Financial Statements.  As soon as reasonably practicable after
they become available, Seller will furnish to Purchaser balance sheets and
income statements for Seller for each month after the Interim Financial
Statement Date, ending prior to the Closing Date.  Such financial statements
shall be prepared on a basis consistent with past practice and to the best of
Seller’s knowledge shall be complete and fairly present the assets, liabilities,
financial condition and results of operations of Seller as of the end of the
particular month and for the year-to-date period then ended, subject to normal
year-end audit adjustments.

6.10No Solicitation of Other Bids.

(a)Seller shall not, and shall not authorize or permit any of Seller’s members
or Affiliates or any of their Affiliates’ Representatives to, directly or
indirectly, (1) encourage, solicit, initiate, facilitate or continue inquiries
regarding an Acquisition Proposal, (2) enter into discussions or negotiations
with, or provide any information to, any Person concerning a possible
Acquisition Proposal, or (3) enter into any agreements or other instruments
(whether or not binding) regarding an Acquisition Proposal. Seller shall
immediately cease and cause to be



-  34  -

 

 

 

--------------------------------------------------------------------------------

 

 

terminated, and shall cause Seller’s members and Affiliates, and any of their
Affiliate’s Representatives to immediately cease and cause to be terminated, all
existing discussions or negotiations with any Persons conducted heretofore with
respect to, or that could lead to, an Acquisition Proposal. For purposes hereof,
“Acquisition Proposal” means any inquiry, proposal or offer from any Person
(other than Purchaser or any of its Affiliates) relating to the direct or
indirect disposition, whether by sale, merger or otherwise, of all or any
portion of the Business or the Purchased Assets.



(b)In addition to the other obligations under this Section 6.10, Seller shall
promptly (and in any event within three (3) Business Days after receipt thereof
by Seller or its Representatives) advise Purchaser orally and in writing of any
Acquisition Proposal, any request for information with respect to any
Acquisition Proposal, or any inquiry with respect to or which could reasonably
be expected to result in an Acquisition Proposal, the material terms and
conditions of such request, Acquisition Proposal or inquiry, and the identity of
the Person making the same.

(c)Seller agrees that the rights and remedies for noncompliance with this
Section 6.10 shall include having such provision specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach shall cause irreparable injury to Purchaser and that
money damages would not provide an adequate remedy to Purchaser.

6.11Notice of Certain Events.

(a)From the date hereof until the Closing, Seller shall promptly notify
Purchaser in writing of:

(1)any fact, circumstance, event or action the existence, occurrence or taking
of which (A) has had, or would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, or (B) has resulted in, or could
reasonably be expected to result in, any representation or warranty made by
Seller hereunder not being true and correct;

(2)any notice or other communication from any Person alleging that the Approval
of such Person is or may be required in connection with the Transactions;

(3)any notice or other communication from any Governmental Authority in
connection with the Transactions; and

(4)any Actions commenced or, to Seller’s knowledge, threatened against, relating
to or involving or otherwise affecting the Business, the Purchased Assets or the
Assumed Liabilities that, if pending on the date of this Agreement, would have
been required to have been disclosed pursuant to Section 5.8 or that relates to
the consummation of the Transactions.

(b)Purchaser’s receipt of information pursuant to this Section 6.10 shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Seller in this Agreement (including Sections 7.1 and
9.4(a)(1)) and shall not be deemed to amend or supplement the Disclosure
Schedules unless Seller otherwise complies with Section 9.14.



-  35  -

 

 

 

--------------------------------------------------------------------------------

 

 

6.12Non-competition; Non-solicitation.

(a)For a period of sixty (60) months commencing on the Closing Date (the
“Restricted Period”), Seller shall not, and shall not permit any of Seller’s
Affiliates to, directly or indirectly, (1) engage in or assist others in
engaging in the Business in the Territory, (2) have an interest in any Person
that engages directly or indirectly in the Business in the Territory in any
capacity, including as a partner, shareholder, member, employee, principal,
agent, trustee or consultant, or (3) cause, induce or encourage any material
actual or prospective client, customer, supplier or licensor of the Business
(including any existing or former client or customer of the Business and any
Person that becomes a client or customer of the Business after the Closing), or
any other Person who has a material business relationship with the Business, to
terminate or modify any such actual or prospective relationship.

(b)Notwithstanding the foregoing,

(1)Seller and Seller’s Affiliates may (A) exercise any and all rights as
permitted under the Transaction Documents, and (B) own directly or indirectly,
solely as an investment, securities of any Person traded on any national
securities exchange if Seller is not a controlling Person of, or a member of a
group which controls, such Person and does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such Person;

(2)McClellan Family LLC or any Affiliate thereof may continue to operate its
farming and grape growing businesses in the ordinary course and consistent with
its past practice, without any restriction hereunder;

(3)Thomas Sawatzki and any of his Affiliates may continue to operate his
litigation support, business valuation and forensic accounting businesses in the
ordinary course and consistent with his past practice, without any restriction
hereunder; and

(4)Nothing herein shall prohibit Seller or any of Seller’s members or their
Affiliates from having active involvement in, and lending its, his or her name
to, wine industry events, initiatives and activities generally, including
without limitation speaking engagements, serving on boards and committees of
non-profit and community organizations, writing articles and otherwise providing
information with respect to the wine industry generally, provided that in each
case such Seller shall not disclose any confidential information of the Company;
and provided, that in no event shall Seller or any of Seller’s members or their
respective Affiliates make statements about the Company’s wine on behalf of or
as a representative of the Company, without the prior written consent of
Purchaser, other than with respect to such appropriate statements made by Casey
McClellan in accordance with and pursuant to his Employment Agreement with
Purchaser.

(c)During the Restricted Period, Seller shall not, and shall not permit any of
Seller’s Affiliates to, directly or indirectly, hire or solicit any Person who
is offered employment by Purchaser pursuant to Section 8.1(a) or is or was
employed in the Business during the Restricted Period, or encourage any such
Person to leave such employment or hire any such employee who has left such
employment, except pursuant to a general solicitation which is not directed
specifically to any such Person; provided, that nothing in this Section 6.12(c)
shall prevent Seller or any of Seller’s Affiliates from hiring (1) any Person
whose employment has been terminated



-  36  -

 

 

 

--------------------------------------------------------------------------------

 

 

by Purchaser or (2) after ninety (90) days from the date of termination of
employment, any Person whose employment has been terminated by the Person.

(d)If Seller breaches, or threatens to commit a breach of, any of the provisions
of this Section 6.12, Purchaser shall have the following rights and remedies,
each of which rights and remedies shall be independent of the others and
severally enforceable, and each of which is in addition to, and not in lieu of,
any other rights and remedies available to Purchaser under law or in equity:

(1)the right and remedy to have such provision specifically enforced by any
court having jurisdiction, it being acknowledged and agreed that any such breach
or threatened breach may cause irreparable injury to Purchaser and that money
damages may not provide an adequate remedy to Purchaser; and

(2)the right and remedy to recover from Seller all monetary damages suffered by
Purchaser as the result of any acts or omissions constituting a breach of this
Section 6.12.

(e)Seller acknowledges that the restrictions contained in this Section 6.12 are
reasonable and necessary to protect the legitimate interests of Purchaser and
constitute a material inducement to Purchaser to enter into this Agreement and
consummate the Transactions. In the event that any covenant contained in this
Section 6.12 should ever be adjudicated to exceed the time, geographic, product
or service or other limitations permitted by Applicable Law in any jurisdiction,
then any court is expressly empowered to reform such covenant, and such covenant
shall be deemed reformed, in such jurisdiction to the maximum time, geographic,
product or service or other limitations permitted by Applicable Law. The
covenants contained in this Section 6.12 and each provision hereof are severable
and distinct covenants and provisions. The invalidity or unenforceability of any
such covenant or provision as written shall not invalidate or render
unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.

6.13Bulk Sales Laws. The Parties hereby waive compliance with the provisions of
any bulk sales, bulk transfer or similar laws of any jurisdiction that may
otherwise be applicable with respect to the sale of any or all of the Purchased
Assets to Purchaser; it being understood that any Liabilities arising out of the
failure of Seller to comply with the requirements and provisions of any bulk
sales, bulk transfer or similar laws of any jurisdiction which would not
otherwise constitute Assumed Liabilities shall be treated as Retained
Liabilities.

6.14Receivables.  

(a)From and after the Closing, if Seller or any of Seller’s Affiliates receives
or collects any funds relating to any Accounts Receivable or any other Purchased
Asset, Seller or Seller’s Affiliate shall remit such funds to Purchaser within
five (5) Business Days after its receipt thereof.

(b)From and after the Closing, if Purchaser or its Affiliate receives or
collects any funds relating to any Excluded Asset, Purchaser or its Affiliate
shall remit any such funds to Seller within five (5) Business Days after its
receipt thereof.



-  37  -

 

 

 

--------------------------------------------------------------------------------

 

 

6.15Tax Clearance Certificates. Upon the reasonable request of Purchaser, Seller
shall notify the taxing authorities in the jurisdictions identified by Purchaser
that impose Taxes on Seller or where Seller has a duty to file Tax Returns of
the Transactions in the form and manner required by such taxing authorities, if
the failure to make such notifications or receive any available tax clearance
certificate or other evidence of Seller’s tax status (a “Tax Clearance
Certificate”) could subject the Purchaser to any Taxes of Seller. If any taxing
authority asserts that Seller is liable for any Tax that is due on or before
Closing, Seller shall promptly pay any and all such amounts and shall provide
evidence to the Purchaser that such liabilities have been paid in full or
otherwise satisfied.

6.16Cancellation and Transfer of Name. 

(a)Within two (2) Business Days following the Closing Date, Seller provide to
Purchaser a consent, in form acceptable to Purchaser, permitting Purchaser to
register the name “Seven Hills Winery” or another name mutually acceptable to
Seller and Purchaser as a d/b/a of Purchaser with the Secretary of State of
Washington. 

(b)Further, within two (2) Business Days following the termination of the
Leaseback Agreement, or earlier, if mutually agreed between the Parties, Seller
shall file with the Secretary of State of the State of Washington an amendment
to Seller’s articles of organization changing the name of Seller to a name that
is not similar to “Seven Hills Winery” or the name of the Business, which name
shall be reasonably acceptable to Purchaser.  Seller shall execute and sign
other documents and items necessary for Purchaser to register and transfer the
name “Seven Hills Winery” as a d/b/a of Purchaser.

Article 7

INDEMNIFICATION

7.1Seller’s Indemnity. 

(a)Seller will indemnify, defend and hold harmless Purchaser and Purchaser’s
Affiliates and their respective Representatives (the “Purchaser Indemnitees”),
in respect of any and all claims, losses, damages, liabilities and expenses
(including, without limitation, settlement costs and any legal, accounting and
other expenses for investigating or defending any actions or threatened actions)
(each, a “Loss”) reasonably incurred by Purchaser or any such Affiliate or
Representative, in connection with each and all of the following:

(1)any breach or inaccuracy of any representation or warranty made by Seller in
this Agreement;

(2)any breach of or failure to perform or comply with any covenant, agreement or
obligation of Seller contained in this Agreement or any other Transaction
Document delivered to Purchaser pursuant to this Agreement;

(3)any Indebtedness of Seller due and payable prior to the Closing Date arising
from any Assumed Liabilities and not accounted for in the Closing Working
Capital Statement; and

(4)any Retained Liabilities or Excluded Assets.



-  38  -

 

 

 

--------------------------------------------------------------------------------

 

 

7.2Purchaser’s Indemnity. 

(a)Purchaser shall indemnify, defend and hold Seller and Seller’s members and
their respective Representatives (the “Seller Indemnitees”) harmless in respect
of any and all Loss reasonably incurred by Seller or any such Affiliate or
Representative, in connection with each and all of the following:

(1)any breach or inaccuracy of any representation or warranty made by Purchaser
in this Agreement;

(2)any breach of or failure to perform or comply with any covenant, agreement or
obligation of Purchaser contained in this Agreement or any other document
delivered to Seller pursuant to this Agreement;

(3)any Purchased Asset or Assumed Liability, arising after the Closing Date; and

(4)any obligation or Liability arising out of the use or ownership of the
Purchased Assets from and after Closing, for which Purchaser is not indemnified
by Seller under this Agreement.

7.3Survival.  

(a)Except as otherwise specifically provided in this Agreement, the
representations and warranties of Seller set forth in this Agreement shall
survive Closing and continue in full force and effect for a period of eighteen
(18) months from the Closing Date; provided that (1) the representations and
warranties of Seller in Sections 5.2(a) (Organization and Status),  5.2(c)
(Authorization),  5.3(c) (Title to Purchased Assets), and 5.17 (Brokers and
Finders) (collectively, the “Seller Fundamental Representations”) shall survive
indefinitely, (2) the representations and warranties of Seller in Section 5.3(a)
(Environmental) shall survive for a period of six (6) years from the Closing
Date, and (3) the representations and warranties of Seller in Section
5.4 (Taxes) shall survive for the full period of all applicable statutes of
limitations plus sixty (60) days.

(b)Except as otherwise specifically provided in this Agreement, the
representations and warranties of the Purchaser contained in this Agreement
shall survive Closing and shall continue in full force and effect for a period
of eighteen (18) months from the Closing Date;  provided that the
representations and warranties of Purchaser in Sections 5.20(a) (Organization
and Power),  5.20(b) (Authorization), and 5.20(f) (Brokers and Finders)
(collectively, the “Purchaser Fundamental Representations”) shall survive
indefinitely.

(c)All covenants and agreements of the Parties contained herein shall survive
the Closing indefinitely or for the period explicitly specified therein.

(d)The parties have agreed to substitute the claims periods described in this
Section 7.3 for any statute of limitations period that would otherwise be
applicable to such claims. Notwithstanding the foregoing, any claims asserted in
good faith with reasonable specificity (to the extent known at such time) and in
writing by notice from the non-breaching party to the breaching party prior to
the expiration date of the applicable survival period shall not thereafter



-  39  -

 

 

 

--------------------------------------------------------------------------------

 

 

be barred by the expiration of the relevant representation or warranty and such
claims shall survive until finally resolved.

7.4Limitations.

(a)Seller shall not be obligated to pay any amounts for indemnification pursuant
to Section 7.1(a)(1) until the aggregate Losses for which the Purchaser
Indemnitees are entitled to indemnification exceeds an amount equal to One
Hundred Thousand Dollars ($100,000) (the “Threshold”); in which event, Seller
shall only be obligated to pay for Losses in excess of such Threshold; provided,
that the Threshold shall not apply to Losses involving or relating to any (A)
Seller Fundamental Representations or (B) fraud or intentional
misrepresentation. 

(b)Purchaser shall not be obligated to pay any amounts for indemnification
pursuant to Section 7.2(a)(1) until the aggregate Losses for which the Seller
Indemnitees are entitled to indemnification exceeds an amount equal to the
Threshold; in which event, Purchaser shall only be obligated to pay for Losses
in excess of such Threshold; provided, that the Threshold shall not apply to
Losses involving or relating to any (A) Purchaser Fundamental Representations or
(B) fraud or intentional misrepresentation. 

(c)In no event shall the indemnification obligations of Seller under Section
7.1(a)(1) or Purchaser under Section 7.2(a)(2) exceed an amount equal to One
Million One Hundred Fifty Thousand Dollars ($1,150,000) (the “Indemnification
Cap”); provided,  however, that the Indemnification Cap shall not apply to
Losses involving or relating to any (A) Seller Fundamental Representations or
Purchaser Fundamental Representations, as applicable, or (B) fraud or
intentional misrepresentation. 

(d)After a claim has been finally determined, either by agreement of the
Indemnifying Party or final, non-appealable adjudication pursuant to Section
7.5, any indemnification obligations of Seller hereunder shall be recovered
first by Purchaser’s offset against any Earn-Out Payments then due and payable,
and only after such offset shall Purchaser seek recovery directly against
Seller; provided,  however, that this limitation shall not apply to Losses
involving or relating to any (A) Seller Fundamental Representations, or (B)
fraud or intentional misrepresentation. 

(e)From and after the Closing, absent fraud or intentional misrepresentation,
the indemnification provisions contained in this Article 7 shall provide the
sole and exclusive remedy following the Closing Date as to all money damages for
any action arising out of the subject matter of this Agreement, provided that
nothing in this Section 7.4 shall affect the Parties’ rights to specific
performance or other equitable remedies to enforce the Parties’ obligations
under this Agreement.

(f)  For purposes of calculating the amount of Loss pursuant to Section
7.1(a)(1) and Section 7.2(a)(1), any inaccuracy in or breach of any
representation or warranty shall be determined without regard to any
materiality, Material Adverse Effect or other similar qualification contained in
or otherwise applicable to such representation or warranty.

7.5Claims for Indemnification. 



-  40  -

 

 

 

--------------------------------------------------------------------------------

 

 

(a)Indemnification Procedures. The party making a claim under this Article 7 is
referred to as the “Indemnified Party,” and the party against whom such claims
are asserted under this Article 7 is referred to as the “Indemnifying Party”.

(1)Third Party Claims. If any Indemnified Party receives notice of the assertion
or commencement of any Action made or brought by any Person who is not a party
to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) calendar days after receipt of such notice of such
Third Party Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Third Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have the right to participate
in, or by giving written notice to the Indemnified Party, to assume the defense
of any Third Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate in
good faith in such defense; provided, that if the Indemnifying Party is Seller,
such Indemnifying Party shall not have the right to defend or direct the defense
of any such Third Party Claim that (A) is asserted directly by or on behalf of a
Person that is a supplier or customer of the Business, or (B) seeks an
injunction or other equitable relief against the Indemnified Party. In the event
that the Indemnifying Party assumes the defense of any Third Party Claim,
subject to Section 7.5(a)(2), it shall have the right to take such action as it
deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any such Third Party Claim in the name and on behalf of the
Indemnified Party. The Indemnified Party shall have the right, at its own cost
and expense, to participate in the defense of any Third Party Claim with counsel
selected by it subject to the Indemnifying Party’s right to control the defense
thereof. The fees and disbursements of such counsel shall be at the expense of
the Indemnified Party. If the Indemnifying Party elects not to compromise or
defend such Third Party Claim or fails to promptly notify the Indemnified Party
in writing of its election to defend as provided in this Agreement, the
Indemnified Party may, subject to Section 7.5(a)(2), pay, compromise, defend
such Third Party Claim and seek indemnification for any and all Losses based
upon, arising from or relating to such Third Party Claim. Seller and Purchaser
shall cooperate with each other in all reasonable respects in connection with
the defense of any Third Party Claim, including making available (subject to the
provisions of Section 6.2) records relating to such Third Party Claim and
furnishing, without expense (other than reimbursement of actual out-of-pocket
expenses) to the defending party, management employees of the non-defending
party as may be reasonably necessary for the preparation of the defense of such
Third Party Claim.

(2)Settlement of Third Party Claims. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not enter into settlement of any Third
Party Claim without the prior written consent of the Indemnified Party (which
consent shall not be unreasonably withheld, delayed or conditioned), except as
provided in this Section 7.5(a)(2).  If a firm offer is made to settle a Third
Party Claim without leading to liability or the creation of a financial or other
obligation on the part of the Indemnified Party and



-  41  -

 

 

 

--------------------------------------------------------------------------------

 

 

provides, in customary form, for the unconditional release of each Indemnified
Party from all liabilities and obligations in connection with such Third Party
Claim and the Indemnifying Party desires to accept and agree to such offer, the
Indemnifying Party shall give written notice to that effect to the Indemnified
Party. If the Indemnified Party fails to consent to such firm offer within ten
(10) days after its receipt of such notice, the Indemnified Party may continue
to contest or defend such Third Party Claim and in such event, the maximum
liability of the Indemnifying Party as to such Third Party Claim shall not
exceed the amount of such settlement offer. If the Indemnified Party fails to
consent to such firm offer and also fails to assume defense of such Third Party
Claim, the Indemnifying Party may settle the Third Party Claim upon the terms
set forth in such firm offer to settle such Third Party Claim. If the
Indemnified Party has assumed the defense pursuant to Section 7.5(a)(1), it
shall not agree to any settlement without the written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld, delayed or
conditioned).



(3)Direct Claims. Any Action by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than thirty (30) days after the
Indemnified Party becomes aware of such Direct Claim. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have thirty
(30) days after its receipt of such notice to respond in writing to such Direct
Claim.  During such thirty (30) day period, the Indemnified Party shall allow
the Indemnifying Party and its professional advisors to investigate the matter
or circumstance alleged to give rise to the Direct Claim, and whether and to
what extent any amount is payable in respect of the Direct Claim and the
Indemnified Party shall assist the Indemnifying Party’s investigation by giving
such information and assistance (including access to the Indemnified Party’s
premises and personnel and the right to examine and copy any accounts, documents
or records) as the Indemnifying Party or any of its professional advisors may
reasonably request. If the Indemnifying Party does not so respond within such 30
day period, the Indemnifying Party shall be deemed to have rejected such claim,
in which case the Indemnified Party shall be free to pursue such remedies as may
be available to the Indemnified Party on the terms and subject to the provisions
of this Agreement.

(4)Cooperation. Upon a reasonable request by the Indemnifying Party, each
Indemnified Party seeking indemnification hereunder in respect of any Direct
Claim, hereby agrees to consult with the Indemnifying Party and act reasonably
to take actions reasonably requested by the Indemnifying Party in order to
attempt to reduce the amount of Losses in respect of such Direct Claim. Any
costs or expenses associated with taking such actions shall be included as
Losses hereunder.

(b)Payments. Subject to Section 7.4(d), once a Loss is agreed to by the
Indemnifying Party or finally adjudicated to be payable pursuant to this Article
7, the Indemnifying Party shall satisfy its obligations within fifteen (15)
Business Days of such final, non-appealable adjudication by wire transfer of
immediately available funds. The Parties agree



-  42  -

 

 

 

--------------------------------------------------------------------------------

 

 

that should an Indemnifying Party not make full payment of any such obligations
within such fifteen (15) Business Day period (whether by offset or otherwise),
any amount payable shall accrue interest from and including the date of
agreement of the Indemnifying Party or final, non-appealable adjudication to but
excluding the date such payment has been made at a rate per annum equal to
twelve-percent (12%). Such interest shall be calculated daily on the basis of a
365 day year and the actual number of days elapsed.

Article 8

EMPLOYMENT MATTERS

8.1Seller’s Employees.

(a)Commencing on the Closing Date, or at such other time following the Closing
Date as the Parties shall mutually agree (the “Termination Date”), Seller shall
terminate all Employees of the Business who are actively at work. At least
thirty (30) days prior to the Termination Date, Purchaser shall deliver to
Seller a list of the Employees to whom Purchaser shall offer employment to, and
hire as of such Termination Date, on an “at will” basis.

(b)Seller shall be solely responsible, and Purchaser shall have no obligations
whatsoever for, any Employee Benefit Plan compensation or other amounts payable
to any current or former Employee, director, officer, manager, or consultant of
Seller, including, without limitation, hourly pay, commission, bonus, salary,
accrued vacations, fringe, pension or profit sharing benefits, or severance pay
payable to any such current or former Employee, director, officer, manager or
consultant of Seller for any period relating to the service with Seller or its
Affiliates at any time prior to the Termination Date, and Seller shall pay, or
cause to be paid, all such amounts to all entitled Employees on or prior to the
Termination Date.

(c)Seller shall remain solely responsible for the satisfaction of all claims for
medical, dental, life insurance, health accident or disability benefits brought
by or in respect of current or former Employee, director, officer, manager or
consultant of Seller which claims relate to events occurring prior to the
Termination Date. Seller also shall remain solely responsible for all worker’s
compensation claims of any Employees (or former Employees) or agents of Seller
which relate to events occurring prior to the Termination Date. Seller shall
pay, or cause to be paid, all such amounts to the appropriate persons as and
when due.

(d)Effective as soon as practicable after Seller’s SIMPLE IRA accounts become
eligible for rollover, Purchaser or an Affiliate of Purchaser shall cause the
401(k) plan covering employees hired by Purchaser to accept rollovers from such
employees’ SIMPLE IRA accounts.

(e)Each Employee of Seller who becomes employed by Purchaser in connection with
the Transactions shall be eligible to receive the salary and benefits maintained
for employees of Purchaser on substantially similar terms and conditions in the
aggregate as are provided to similarly situated employees of Purchaser.

(f)Each Employee of the Business who becomes employed by Purchaser in connection
with the transaction shall be given service credit for the purpose of
eligibility under the group health plan and eligibility and vesting only under
the defined contribution retirement plan for his or her period of service with
Seller prior to the Termination Date; provided,  however, that (1) such credit
shall be given pursuant to payroll or plan records, at the election of
Purchaser,



-  43  -

 

 

 

--------------------------------------------------------------------------------

 

 

in its sole and absolute discretion; and (2) such service crediting shall be
permitted and consistent with Purchaser’s defined contribution retirement plan.

Article 9

GENERAL PROVISIONS

9.1Public Announcements.  No Party shall make, or cause to be made, any public
statement or issue any press release concerning the Transactions except as
agreed by the Parties acting reasonably or as may be necessary, in the opinion
of counsel to the Party making that disclosure, to comply with the requirements
of all Applicable Law.  If any public statement or release is so required, the
Party making the disclosure shall consult with the other Party before making
that statement or release, and the Parties shall use all reasonable efforts,
acting in good faith, to agree on a text for the statement or release that is
satisfactory to the Parties.  Each Party shall cause its Affiliates and their
respective directors, officers, employees and Representatives to comply with
this Section 9.1.

9.2Disclosure and Consultation.

(a)Before any public statement or press release concerning the Transactions, no
Party shall disclose this Agreement or any aspect of the Transactions except to
its Affiliates and their respective directors, officers, employees on a “need to
know” basis, its legal, accounting, financial or other professional advisors, or
as may be required by any Applicable Law or as agreed by the Parties.

(b)Seller and the Purchaser shall consult with each other concerning the manner
by which Seller’s employees, customers, suppliers and other Persons having
dealings with Seller shall be informed of the Transactions.

9.3Expenses.    Each Party shall pay all expenses (including Taxes imposed on
those expenses) it incurs in the authorization, negotiation, preparation,
execution and performance of this Agreement and the Transactions, including all
fees and expenses of its legal counsel, bankers, investment bankers, brokers,
accountants or other Representatives or consultants.

9.4Termination of Agreement.

(a)By notice given prior to Closing, this Agreement may be terminated as
follows:

(1)subject to Section 9.4(b) below, by the Purchaser if a breach of any
provision of this Agreement has been committed by Seller, such breach has not
been waived by the Purchaser, the Purchaser has notified Seller of the breach,
and the breach has not been cured for a period of fifteen (15) days after the
notice of breach;

(2)subject to Section 9.4(b) below, by Seller if a breach of any provision of
this Agreement has been committed by the Purchaser, such breach has not been
waived by Seller, Seller has notified the Purchaser of the breach, and the
breach has not been cured for a period of fifteen (15) days after the notice of
breach;

(3)by mutual written consent of the Purchaser, on the one hand, and Seller, on
the other hand; or



-  44  -

 

 

 

--------------------------------------------------------------------------------

 

 

(4)by either the Purchaser or Seller if the Closing has not occurred on or
before the Outside Closing Date; provided that the right to terminate this
Agreement under this Section 9.4(a)(4) shall not be available to any Party whose
failure to fulfill any obligation under this Agreement is the cause of, or
results in, the failure of the Closing to occur on or prior to such date or to
any Party that is in material breach of this Agreement.

(b)If a breach in respect of which the non-defaulting Party has given notice to
the defaulting Party under subsection Section 9.4(a)(1) or Section 9.4(a)(2) is
not capable of being remedied within the fifteen (15) day period provided for
therein, the cure period with respect to that breach will be extended for so
long as the defaulting Party continues to diligently use reasonable efforts to
remedy that breach, up to a maximum of one hundred twenty (120) additional days.

(c)If this Agreement is terminated pursuant to Section 9.4(a), all rights and
obligations of the Parties hereunder shall terminate without any liability of
any Party to any other Party (except for any liability of any Party then in
breach); provided, however, that the obligations in the Confidentiality
Agreement will survive such termination and shall continue in full force and
effect.

9.5No Third Party Beneficiary.  This Agreement is solely for the benefit of the
Parties and no third parties shall accrue any benefit, claim or right of any
kind pursuant to, under, by or through this Agreement.

9.6Entire Agreement.  This Agreement, together with the Confidentiality
Agreement, the terms of which are hereby incorporated by reference, the
Transaction Documents and the other agreements to be entered into as
contemplated by this Agreement (the “Other Agreements”) constitute the entire
agreement between the Parties pertaining to the subject matter of this Agreement
and the Other Agreements and supersede all prior correspondence, agreements,
negotiations, discussions and understandings, written or oral.  Except as
specifically set out in this Agreement or the Other Agreements, there are no
representations, warranties, conditions or other agreements or acknowledgements,
whether direct or collateral, express or implied, written or oral, statutory or
otherwise, that form part of or affect this Agreement or the Other Agreements or
which induced any Party to enter into this Agreement or the Other
Agreements.  No reliance is placed on any representation, warranty, opinion,
advice or assertion of fact made either prior to, concurrently with, or after
entering into, this Agreement or any Other Agreement, or any amendment or
supplement thereto, by any Party or any Other Agreement or its Representatives,
to any other Party or its Representatives, except to the extent the
representation, warranty, opinion, advice or assertion of fact has been reduced
to writing and included as a term in this Agreement or that Other Agreement, and
none of the Parties or any other Agreement has been induced to enter into this
Agreement or any Other Agreement or any amendment or supplement by reason of any
such representation, warranty, opinion, advice or assertion of fact.  There
shall be no liability, either in tort or in contract, assessed in relation to
the representation, warranty, opinion, advice or assertion of fact, except as
contemplated in this Section 9.6.  This Agreement and the Transactions are part
of a larger group of transactions contemplated by Purchaser, on the one hand,
and Seller and certain of its Affiliates, on the other hand.  The goal of
Seller, its Affiliates and Purchaser in the entire series of transactions is
that Purchaser acquire substantially all of the assets and assume certain
liabilities of the Business, with the right of Purchaser to operate the Business
after the Closing Date in substantially the same manner as the Ordinary Course
of Business.  In the event of any review of the transactions contemplated herein
by any Person for any reason, this Agreement, the Contribution Agreement, and
the other Transaction Documents shall be construed together as one integrated
transaction giving full effect to the foregoing goal.



-  45  -

 

 

 

--------------------------------------------------------------------------------

 

 

9.7Non-Merger.  All provisions of this Agreement shall survive the execution,
delivery and performance of this Agreement and Closing, provided that the
survival of the representations and warranties in Article 5 and the related
indemnities in Section 7.1 shall be subject to the special arrangements provided
in those Articles or Sections.

9.8Time of Essence.  Time is of the essence of this Agreement.

9.9Amendment.  This Agreement may be supplemented, amended, restated or replaced
only by written agreement signed by each Party.

9.10Waiver of Rights.  Any waiver of, or consent to depart from, the
requirements of any provision of this Agreement shall be effective only if it is
in writing and signed by the Party giving it, and only in the specific instance
and for the specific purpose for which it has been given.  No failure on the
part of any Party to exercise, and no delay in exercising, any right under this
Agreement shall operate as a waiver of that right.  No single or partial
exercise of any such right shall preclude any other or further exercise of that
right or the exercise of any other right.

9.11Venue and Jurisdiction.  Each Party irrevocably and unconditionally attorns
to the exclusive jurisdiction of the courts of the State of Washington. If any
legal proceeding or other legal action relating to this Agreement is brought or
otherwise initiated, the venue therefore shall be in King County, Washington,
which shall be deemed to be a convenient forum.  Purchaser and Seller hereby
expressly and irrevocably consent and submit to the exclusive jurisdiction of
the courts in King County, Washington.

9.12Governing Law.  This Agreement and any dispute arising from this Agreement
shall be governed by and construed in accordance with the domestic laws of the
State of Washington without giving effect to any choice or conflict of law
provision or rule (whether of the State of Washington or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Washington.

9.13Notices.

(a)Any notice, demand or other communication (in this Section 9.13 a “notice”)
required or permitted to be given or made under this Agreement must be in
writing and is sufficiently given or made if:

(1)delivered in person and left with a receptionist or other responsible
employee of the relevant Party at the applicable address set forth below; or

(2)sent by overnight courier service of national reputation (a “Transmission”);

in the case of a notice to Seller, addressed to Seller at:

Seven Hills Winery, LLC

Attn:  Casey J. McClellan

1212 Pleasant Street

Walla Walla, WA 99362

 





-  46  -

 

 

 

--------------------------------------------------------------------------------

 

 

with a copy to (which shall not constitute notice):

Davis Wright Tremaine LLP

Attn: Jesse Lyon

1300 SW Fifth Avenue, Suite 2400 | Portland, OR 97201

 

and in the case of a notice to the Purchaser, addressed to it at:

Double Canyon Vineyards, LLC

c/o Crimson Wine Group Ltd.

Attn:  Pat DeLong, President and Chief Executive Officer

2700 Napa Valley Corporate Drive, Suite B

Napa, California  94558

with a copy to (which shall not constitute notice):

Snell & Wilmer L.L.P.
Attn:  Brad W. Merrill

15 West South Temple, Suite 1200
Salt Lake City, UT 84101


(b)Any notice sent in accordance with this Section 9.13 shall be deemed to have
been received:

(1)if delivered prior to or during normal business hours on a Business Day in
the place where the notice is received, on the date of delivery;

(2)if sent by overnight courier, then on the next Business Day in the place
where the notice is received; or

(3)if sent in any other manner, on the date of actual receipt;

except that any notice delivered in person or sent by Transmission not on a
Business Day or after normal business hours on a Business Day, in each case in
the place where the notice is received, shall be deemed to have been received on
the next succeeding Business Day in the place where the notice is received.

(c)Any Party may change its address for notice by giving notice to the other
Parties.

9.14Disclosure Schedules. 

(a)The purpose of the Disclosure Schedules is to set out the qualifications,
exceptions and other information called for in this Agreement.  The Parties
acknowledge and agree that the Disclosure Schedules and the information and
disclosures contained in them do not constitute or imply, and will not be
construed as:

(1)any representation or warranty which is not expressly set forth in the body
of this Agreement;

(2)an admission of any liability or obligation of Seller;

(3)an admission that the information is material or is required to be disclosed;



-  47  -

 

 

 

--------------------------------------------------------------------------------

 

 

(4)a standard of materiality, a standard for what is or is not in the Ordinary
Course of Business, or any other standard contrary to the standards expressly
set forth in the body of this Agreement; or

(5)an expansion of the scope or effect of any of the representations, warranties
or covenants expressly set forth in the body of this Agreement.

(b)Nothing in the Disclosure Schedules will be deemed adequate to disclose an
exception to a representation or warranty Seller made in this Agreement unless
such disclosure is reasonably clear in identifying the applicable exception. The
disclosures in any section or subsection of the Disclosure Schedules shall
qualify other sections and subsections in Article 5 of the Agreement, provided,
that it is reasonably clear from a reading of the disclosure that such
disclosure is applicable to such other sections and subsections.  Providing a
copy, or uploading a copy to the Data Room, of a document or other item will not
be deemed adequate to disclose an exception to a representation or warranty made
in this Agreement (unless such representation or warranty has to do with the
existence of the document or other item itself).

(c)Notwithstanding anything to the contrary in this Agreement, Seller shall have
the right and obligation to amend and supplement any Section to the Disclosures
Schedules to this Agreement without the Purchaser’s consent from time to time
until the Closing with respect to any matter hereafter arising which, if
existing or occurring at the Effective Date, would have been required to be set
forth or described in such Sections of the Disclosure Schedules.  Any disclosure
in any such supplement or amendment shall be deemed to be incorporated into and
to supplement and amend the Disclosure Schedules as of the Closing Date (the
“Amending Disclosures”).    With respect to any Amending Disclosure, Purchaser
may not refuse to close unless an event or matter disclosed in such Amending
Disclosure has had, or could be reasonably expected to have, a Material Adverse
Effect on the Business the Purchased Assets, or the ability of the Parties to
consummate the Transactions on a timely basis, in which case, Purchaser may
terminate this Agreement pursuant to Section 9.4.  If Purchaser has the right to
terminate this Agreement due to an Amending Disclosure but does not elect to do
so, then Purchaser shall be deemed to have irrevocably waived any right to
terminate this Agreement with respect to such Amending Disclosure and its right
to indemnification under Article 7 with respect to such Amending Disclosure.

9.15Damage or Destruction.  In the event of loss, damage or destruction of the
Purchased Assets that has a Material Adverse Effect on the Business, Seller
shall promptly notify Purchaser of such loss, damage or destruction.  In the
event of such loss, damage or destruction, at Purchaser’s option, in its sole
discretion (1) Purchaser may terminate this Agreement upon written notice to
Seller, or (2) Purchaser may elect to proceed to Closing and Seller shall assign
or pay to Purchaser all insurance proceeds payable in respect of such loss,
damage or destruction (including the amount of any deductible or
self-insurance).  Seller shall not settle or adjust any such insurance claim
without the prior written consent of Purchaser.

9.16Assignment.  No Party may assign or transfer, whether absolutely, by way of
security or otherwise, all or any part of its rights or obligations under this
Agreement to any Person. Notwithstanding the foregoing, prior to Closing
Purchaser may assign its rights hereunder to an Affiliate, provided that such
assignee assumes all obligations of Purchaser hereunder and such assignment
shall not relieve Purchaser of its obligations hereunder. From and after the
Closing Date, Seller may assign the right to receive any Earn-Out Payments
directly to Seller’s members.



-  48  -

 

 

 

--------------------------------------------------------------------------------

 

 

9.17Further Assurances.  Each Party shall promptly do, execute, deliver or cause
to be done, executed or delivered all further acts, documents and matters in
connection with this Agreement and/or the other Transaction Documents that any
other Party may reasonably require, for the purposes of giving effect to this
Agreement.

9.18Severability.  If, in any jurisdiction, any provision of this Agreement or
its application to any Party or circumstance is restricted, prohibited or
unenforceable, that provision shall, as to that jurisdiction, be ineffective
only to the extent of that restriction, prohibition or unenforceability without
invalidating the remaining provisions of this Agreement, without affecting the
validity or enforceability of that provision in any other jurisdiction and, if
applicable, without affecting its application to the other Parties or
circumstances.

9.19Successors.  This Agreement shall be binding on, and shall inure to the
benefit of, the Parties and their respective successors and permitted assigns.

9.20No Third-party Beneficiaries.  Except as provided in Article 7, this
Agreement is for the sole benefit of the Parties and their respective successors
and permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person or entity any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

9.21Specific Performance. The Parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof and that the Parties shall be entitled to specific performance of
the terms hereof, in addition to any other remedy to which they are entitled at
law or in equity.

9.22Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which taken together
shall constitute one agreement.  Delivery of an executed counterpart of this
Agreement by facsimile or transmitted electronically in legible form, including
without limitation in a tagged image format file (TIFF) or portable document
format (PDF), shall be equally effective as delivery of a manually executed
counterpart of this Agreement.

[SIGNATURES PAGES FOLLOWS]

-  49  -

 

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the date
first above written.

     PURCHASER:

/ss

 

 

 

 

DOUBLE CANYON VINEYARDS, LLC,

a Delaware limited liability company


 

 

By:

/s/ Patrick DeLong

 

 

Name:

Patrick DeLong

 

 

Title:

President and Chief Executive Officer

 

                 SELLER:

 

 

 

 

 

 

SEVEN HILLS WINERY, LLC,

a Washington limited liability company


 

 

By:

/s/ Casey McClellan

 

 

Name:

Casey McClellan

 

 

Title:

Manager

 

 

 

 

Signature Page to Asset Purchase Agreement

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Definitions

 

“Accounts Receivable” means accounts receivable, trade accounts receivable,
notes receivable, book debts, insurance claims, and other debts due or accruing
to Seller in connection with the Business (including any refunds other than Tax
refunds and rebates), and the full benefit of any related collateral and
security.

“Acquisition Proposal” shall have the meaning attributed to that term in Section
6.10(a).

“Action” means any action, suit, arbitration, mediation, settlement negotiation,
or proceeding by or before any Governmental Authority or arbitrator, mediator,
or between the Parties.

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Agreement” means this Asset Purchase Agreement, including all Schedules and
Exhibits to this Asset Purchase Agreement, as amended, supplemented, restated
and replaced from time to time in accordance with its provisions.

“Amending Disclosures” has the meaning attributed to that term in Section
9.14(c).

“Annual Financial Statements” has the meaning attributed to that term in Section
5.6, copies of which financial statements have been made available to Purchaser.

“Applicable Law” means:

(a)Any past or present federal, state, local or foreign statute, law, common
law, rule, regulation, ordinance, code, resolution and/or other Legal
Requirement (zoning or otherwise) of any Governmental Authority, as amended or
modified; or

(b)any judgment, order, writ, injunction, decision, ruling, decree or award or
other similar requirement of any court or other adjudicatory Governmental
Authority with jurisdiction;

whether past or present binding and in effect at the time in question and in
each case to the extent the Person or property in question is subject to the
jurisdiction of the same.

“Approvals” means licenses, qualifications, authorizations, Consents,
certificates, registrations, exemptions, waivers, filings, grants,
notifications, privileges, rights, orders, judgments, rulings, directives,
Permits, and other approvals.

“Appurtenances” means, with respect to any real property:

(a)all buildings, structures, fixtures, improvements and appurtenances located
on or forming part of that real property, including those under construction;
and



 

 

--------------------------------------------------------------------------------

 

 

(b)all rights of way, licenses, easements or other similar rights appurtenant to
and for the benefit of that real property.

 

“Assigned Contracts” has the meaning attributed to that term in Section 2.1(h).

 

“Assignment of Contracts” means the Assignment and Assumption of Contracts and
Assumed Liabilities to be executed by the Purchaser and Seller, substantially in
the form of Exhibit B.

“Assignment of Real Property Leases” means the Assignment and Assumption of
Leases to be executed by the Purchaser and Seller for each Leased Real Property,
substantially in the form of Exhibit C.

 “Assignment of Transferred Intellectual Property” means the Assignment and
Assumption of Transferred Intellectual Property to be executed by the Purchaser
and Seller, substantially in the form of Exhibit D.

“Assumed Liabilities” has the meaning attributed to that term in Section 2.3.

“Bill of Sale” means the Bill of Sale to be executed by Seller, substantially in
the form of Exhibit E.

“Books and Records” means all books, records, files (including electronic files)
and papers of  Seller wherever located that relate to the operation of the
Business, including computer data, financial and Tax working papers, financial
and Tax books and records, Tax Returns, business reports, business plans and
projections, sales and advertising materials, sales and purchases records and
correspondence, trade association files, research and development records,
employee and personnel files pertaining to all Employees hired by Purchaser,
documents containing technical support (including vendor documents), lists of
present and former customers and suppliers, distribution lists, price lists,
operating manuals, mailing lists, environmental studies, plans, development
plans, catalogs, advertising and display materials, brochures and all copies and
recordings of the foregoing.

“Building Option” has the meaning attributed to that term in Section 4(a)(7).

“Building Company” has the meaning attributed to that term in Section 4(a)(7).

“Business” has the meaning attributed to that terms in the Preamble of this
Agreement.

“Business Day” means any day, except Saturdays and Sundays, on which banks are
generally open for business in Washington.

“Cash” means cash and cash equivalents calculated in accordance with the
tax-basis of accounting, applied on a basis consistent with the preparation of
the Annual Financial Statements.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System.

“Closing” means the closing of the Transactions.

 “Closing Date” means the third (3rd) Business Day after the conditions to
closing set forth in Article 4 have been satisfied or waived, or such other date
as may be agreed to by the Parties in writing.





 

 

--------------------------------------------------------------------------------

 

 

“Closing Payment” has the meaning attributed to that term in Section 2.7.

“Closing Time” means 10:00 a.m. (Washington time) on the Closing Date or such
other time on the Closing Date as may be agreed to by the Parties in writing.

“Closing Working Capital” means: (a) Current Assets, less (b) Current
Liabilities, determined as of the open of business on the Closing Date.

“Closing Working Capital Statement” has the meaning attributed to that term in
Section 2.8(a).

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act, as amended.

“Confidentiality Agreement” means that Mutual Non-disclosure Agreement
previously entered into between Purchaser and Seller.

“Consent” means any consent, waiver or Approval of a third party required to
take any action contemplated by this Agreement with respect to the Purchased
Assets.

“Contract” means any legally binding agreement, contract, lease, consensual
obligation, promise or undertaking (whether written or oral or whether express
or implied) in connection with the Business (including, without limitation,
maintenance, grape purchase contracts, crush agreements, processing agreements,
service and supply contracts, distribution agreements, and all other similar
agreements) other than the Real Property Leases, the Personal Property Leases
and the Permits, but including all Seller’s IP Rights Agreements.  “Contracts”
shall not include any obligation to repay Indebtedness, except for the Assumed
Liabilities.

“Crawford Building” has the meaning attributed to that term in Section 4(a)(7).

“Current Assets” at any time, the sum of the Seller’s cash, accounts receivable,
inventory (other than obsolete or otherwise non-saleable inventory), allowance
for bad debts, other receivables including any required allowance for doubtful
accounts, prepaid bonus, prepaid commissions, and prepaid expenses all
determined in accordance with Seller’s past practice.  For avoidance of doubt,
“Current Assets” does not include any current or deferred Tax assets, loans to
employees, lease deposits, legal deposits, or other non-operating amounts.

 

“Current Liabilities” means at any time, the sum of the Seller’s accounts
payable, accrued liabilities (including accruals commission, bonus, payroll,
401(k), and workers compensation), and sales taxes payable, all determined in
accordance with Seller’s past practice. For avoidance of doubt, in the
calculation of Closing Working Capital, “Current Liabilities” does not include
accounts payable for the purchase of grapes, deferred revenue, or any current or
deferred Tax liabilities (except as otherwise set forth in the foregoing
sentence).

 

“Data Room” means that certain virtual data room hosted by Global Wine Partners
under the project titled “SHW/CWG Info Hub.”

“Direct Claim” has the meaning attributed to that term in Section 7.5(a)(3).

“Disclosure Schedules” means the schedules provided along with this Agreement
and labeled “Disclosure Schedules.”

“Disputed Amounts” has the meaning attributed to that term in Section 2.9(c).





 

 

--------------------------------------------------------------------------------

 

 

“Earn-Out Determination” has the meaning attributed to that term in Section
2.12(c)(4).

“Earn-Out Payment A” has the meaning attributed to that term in Section 2.12(a).

“Earn-Out Payment A Conditions” has the meaning attributed to that term in
Schedule 2.12.

“Earn-Out Payment A Period” has the meaning attributed to that term in Schedule
2.12.

“Earn-Out Payment B” has the meaning attributed to that term in Section 2.12(b).

“Earn-Out Payment B Amount” has the meaning attributed to that term in Schedule
2.12.

“Earn-Out Payment B Conditions” has the meaning attributed to that term in
Schedule 2.12.

“Earn-Out Payment B Date(s)”  has the meaning attributed to that term in
Schedule 2.12.

“Earn-Out Payments” means, collectively, the Earn-Out Payment A and Earn-Out
Payment B.  When used in the singular, “Earn-Out Payment” means any one of the
Earn-Out Payments.

“Earn-Out Statement” has the meaning attributed to that term in Section
2.12(c)(1).

“Effective Date” has the meaning attributed to that term in the Recitals of this
Agreement.

“Employee” or “Employees” means the individuals who are employed by Seller in
connection with the Business immediately prior to the Closing Date.

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA § 3(3)) and any other benefit, retirement, employment,
compensation, bonus, profit sharing, incentive, stock option, restricted stock,
stock appreciation right, phantom equity, change in control, severance,
vacation, paid time off, fringe-benefit and other similar agreement, plan,
policy, program and other arrangement (and any amendments thereto), whether or
not reduced to writing, in effect and covering one or more Employees, former
employees and the beneficiaries and dependents of any such Employee or former
employee of the Business or any current or former director or consultant of the
Business or otherwise in connection with any ERISA Affiliate, and is maintained,
sponsored, contributed to, or required to be contributed to by Seller, or under
which Seller has or may have any liability for contributions, premiums or
benefits.

“Employment Agreement” means that Employment Agreement between the Purchaser and
Casey J. McClellan, to be entered into effective as of the Closing, in the form
attached hereto as Exhibit F. 

“Encumbrance” means any encumbrance, lien, pledge, mortgage, security interest
of any nature, easement, right of way or occupation right of first option, or
right of first refusal, or any matter capable of recordation against title.

“Environmental Claim” means any Action, Order, lien, fine, penalty, or, as to
each, any settlement or judgment arising therefrom, by or from any Person
alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, abatement, response, removal or remediation, replacement or restoration
of  natural resources evaluations damages, property damages, personal injuries,
medical or environmental monitoring, evaluations, assessments,



 

 

--------------------------------------------------------------------------------

 

 

studies, penalties, contribution, indemnification and injunctive relief) arising
out of, based on or resulting from: (a) the presence, Release of, or exposure
to, any Hazardous Materials; or (b) any actual or alleged non-compliance with
any Environmental Law or term or condition of any Environmental Permit.

“Environmental Law” means any Applicable Law: (a) relating to pollution (or the
cleanup thereof) or the protection, replacement or restoration of, or injury to,
natural resources, endangered or threatened species, human health or safety, or
the environment (including ambient air, soil, surface water or groundwater, or
subsurface strata); or (b) concerning the Release, presence of, exposure to, or
the management, manufacture, use, containment, storage, recycling, reclamation,
reuse, treatment, generation, discharge, transportation, processing, production,
disposal, monitoring, leaching, migration, emission or remediation of any
Hazardous Materials.

“Environmental Notice” means any written directive, notice of violation or
infraction, or written notice respecting any Environmental Claim relating to
actual or alleged non-compliance with any Environmental Law or any term or
condition of any Environmental Permit.

“Environmental Permit” means any Permits other actions required under or issued,
granted, given, authorized by or made pursuant to Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“ERISA Affiliate” means any Person who for purposes of Title IV of ERISA is a
member of Seller’s controlled group, or under common control with the Seller,
within the meaning of Section 414 of the Code and the regulations promulgated
and rulings issued thereunder.

“Excluded Assets” has the meaning attributed to it in Section 2.2.

 “Final Allocation Schedule” has the meaning attributed to that term in Section
2.6.

“Financial Statement Date” has the meaning attributed to that term in Section
5.6.

“Financial Statements” mean the Annual Financial Statements and the Interim
Financial Statements.

“Governmental Authority” means any federal, state or local government or other
political subdivision thereof, including, without limitation, any Person
exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the Person or property in question.

“Hazardous Materials” means: (a) any material, substance or waste which is
defined as a “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “contaminant,”
“pollutant,” “toxic waste” or “toxic substance” under any provision of
Environmental Law; (b) any asbestos or asbestos containing materials in any form
that is or could become friable, tremolite, anthophylite, actinolite; (c) any
solvents, degreasers, heavy metals, refrigerants, nitrates, urea formaldehyde,
polychlorinated byphenyls, dioxins, petroleum and petroleum products and
derivatives, fuel additives, ethanol, bio-fuels, methyl tertiary butyl ether;
and (d) any other product, byproduct, compound, substance, chemical, material,
waste; solid, liquid, gaseous or thermal irritant; greenhouse gas; carbon
emission;  atomic, molecular and macromolecular nanomaterials; and microbial
material whose presence, characteristics, nature, quantity, intensity,
existence, use, manufacture, possession, handling, disposal, transportation,
spill, Release, threatened Release, or effect, either by itself



 

 

--------------------------------------------------------------------------------

 

 

or in combination with other materials is:  (x) injurious, dangerous, toxic,
hazardous to human health, safety or welfare or any other portion of the
environment or natural resources; or (y) is regulated, defined, listed,
prohibited, controlled, studied or monitored in any manner by any Governmental
Authority or Environmental Law.

“Indebtedness” of any Person means all obligations of such Person (a) for
borrowed money, (b) evidenced by notes, bonds, debentures or similar
instruments, (c) for the deferred purchase price of goods or services (other
than trade payables, accruals or other Current Liabilities determined in
accordance with the accrual basis of accounting as incurred in the Ordinary
Course of Business), (d) under capital leases not assumed by Purchaser, or (e)
in the nature of guarantees of the obligations described in clauses (a) through
(d) above of any other Person.

“Indemnification Cap”  has the meaning attributed to that term in Section
7.4(c).

“Indemnified Party” has the meaning attributed to that term in Section 7.5(a).

“Indemnifying Party” has the meaning attributed to that term in Section 7.5(a).

“Independent Accountants” has the meaning attributed to that term in Section
2.9(c).

“Insurance Policy” has the meaning attributed to that term in Section 5.3(d).

“Intellectual Property” means all of the following and similar intangible
property and related proprietary rights, interests and protections, however
arising, pursuant to the Applicable Laws of any jurisdiction throughout the
world: (a) trademarks, service marks, trade names, logos, brand names, logos,
trade dress and other proprietary indicia of goods and services, whether
registered, unregistered or arising by Applicable Law, including, without
limitation, the “Seven Hills Winery” brand and mark and all derivatives thereof,
and all registrations and applications for registration of such trademarks,
including intent-to-use applications, and all issuances, extensions and renewals
of such registrations and applications (collectively, “Trademarks”); (b)
internet domain names, whether or not trademarks, registered in any generic top
level domain by any authorized private registrar or Governmental Authority, and
social media rights comprised of registration, ownership or use of an account
with a proprietor of an Internet-based application or website that facilitates
the creation and exchange of user generated, such as Facebook, Twitter,
Pinterest, Google+, or Instagram; (c) original works of authorship in any medium
of expression, whether or not published, all copyrights (whether registered,
unregistered or arising by Applicable Law), all registrations and applications
for registration of such copyrights, and all issuances, extensions and renewals
of such registrations and applications; (d) confidential information, formulas,
designs, devices, technology, know-how, research and development, inventions,
methods, processes, schematics, drawings, concepts, ideas, customer lists,
supplier lists, data bases, specifications, compositions and other trade
secrets, whether or not patentable; (e) patented and patentable designs and
inventions, all design, plant and utility patents, letters patent, utility
models, pending patent applications and provisional applications and all
issuances, divisions, continuations, continuations-in-part, reissues,
extensions, reexaminations and renewals of such patents and applications; (f)
all mask works, mask work registrations and applications therefor, and any
equivalent or similar rights in semiconductor masks, layouts, architectures, or
topology, all computer software, including all source code, object code,
firmware, development tools, files, records and data, all schematics, netlists,
test methodologies, test



 

 

--------------------------------------------------------------------------------

 

 

vectors, emulation and simulation tools and reports, hardware development tools;
and (g) moral rights, publicity rights and any other proprietary, intellectual
or industrial property rights of any kind or nature that do not comprise or are
not protected by items contained within subsections (a) – (f) above that: (1)
necessary for the conduct of the Business as currently conducted for the benefit
of the Business as of the Effective Date;  (2) are owned or are purportedly
owned by or exclusively licensed for the benefit of the Business; or (3) were
developed by full or part-time employees or consultants or contractors of the
Business (where title thereto has not been previously transferred by Seller to a
third party).

“Interim Financial Statements” means the consolidated unaudited financial
statements of the Business as of the Interim Financial Statements Date, copies
of which financial statements have been provided to Purchaser.

“Interim Financial Statements Date” has the meaning attributed to that term in
Section 5.6.

“International Trade Law” means Applicable Law applicable to international
transactions, including the Export Administration Act, the Export Administration
Regulations, the Foreign Corrupt Practices Act, the Arms Export Control Act, the
International Traffic in Arms Regulations, the International Emergency Economic
Powers Act, the Trading with the Enemy Act, U.S. Customs laws and regulations,
the Foreign Asset Control Regulations, and any regulations or orders issued
thereunder.

 

“Inventory” or “Inventories” means inventories owned by Seller and used in its
operation of the Business, including bulk and cased goods, finished products,
works-in progress, Seller’s inventory held at a supplier’s location, raw
materials, spare parts, replacement parts, fuel, packing materials, shipping
containers, samples, prototypes and all other materials and supplies to be sold,
used or consumed in connection with the operation of the Business.

“IRS” means the Internal Revenue Service.

“Leaseback Agreement” means that Leaseback and Transition Services Agreement to
be executed by the Purchaser and Seller, substantially in the form of Exhibit G.

“Leased Real Property” has the meaning attributed to that term in Section
5.3(b)(1).

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, or multinational constitution, law, ordinance, principle of
common law, code, regulation, statute or treaty.

“Liability” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.

“Loss” or “Losses” has the meaning attributed to that term in Section 7.1(a).

“Material Adverse Effect” means a material adverse change or effect upon (a) the
results of operations, properties, assets or condition (financial or otherwise)
of the business of the specified Person taken as a whole, or (b) the ability of
the specified Person to consummate the Transactions; provided,  however, that
“Material Adverse Effect” shall not include any change, effect, condition, event
or circumstance (collectively, “Events”) arising out of, or attributable to (i)
general economic conditions, changes, effects, events or circumstances, except
to the extent such Events disproportionately affect (in a manner that is
material and adverse) such specified Person, (ii) changes, effects, conditions,
events or circumstances that



 

 

--------------------------------------------------------------------------------

 

 

generally affect the wine industry, except to the extent such Events
disproportionately affect (in a manner that is material and adverse) such
specified Person, (iii) any acts of terrorism or acts of war, whether occurring
within or outside the United States, or any effect of any such acts on general
economic or other conditions, except to the extent such acts disproportionately
affect (in a manner that is material and adverse) such specified Person, and
(iv) any climatic or weather condition, except to the extent such condition
disproportionately affects (in a manner that is material and adverse) such
specified Person.

“Material Customer” has the meaning attributed to that term in Section
5.3(h)(1).

“Material Supplier” has the meaning attributed to that term in Section
5.3(h)(2).

“Order” means any writ, judgment, decree, injunction, binding agreement,
stipulation or similar order of any Governmental Authority (whether preliminary,
final, amended or modified).

“Ordinary Course of Business” means with respect to an action taken by a Person,
such action will be deemed to have been taken in the “Ordinary Course of
Business” only if such action is consistent with the past practices of such
Person or is taken in the ordinary course of the normal day-to-day operations of
such Person.

“Other Agreements” has the meaning attributed to that term in Section 9.6.

“Outside Closing Date” means February 12, 2016 or such later date as the Parties
may agree upon in writing.

“Parties” means, collectively, Seller and the Purchaser, and “Party” means any
one of them.

“Permits” means licenses, permits, letters, clearances, waivers, closures,
exemptions, decisions, Environmental Permits, Consents, authorizations,
Approvals, registrations, certificates of authority, authorizations,
certificates of occupancy, dedications, subdivision maps and entitlements,
registrations, franchises and similar consents or certificates now or hereafter
issued, approved, granted or otherwise required by any Governmental Authority in
connection with the ownership or operation of the Real Property or any portion
thereof, or the operation of the Business as presently conducted, including
Seller’s WSLCB License, and any other applicable licenses and permits for the
production, manufacture, sale, or distribution of alcoholic beverages.

“Permitted Encumbrances” means (a) Encumbrances for taxes, assessments and
similar charges that are not yet due and payable or are being contested in good
faith provided that adequate reserves have been established therefor; (b) except
as arising under ERISA, statutory mechanic’s, materialman’s, carrier’s,
repairer’s and other similar Encumbrances arising or incurred in the Ordinary
Course of Business and are not yet due and payable or are being contested
pursuant to Applicable Law and in good faith and adequate reserves have been
established therefore; (c) applicable zoning regulations and ordinances, and
building, health and other Applicable Laws, provided the same are not violated
by the physical condition or current operation of the Business; (d) all Real
Property Leases; and (e) easements, rights of way and other non-monetary
Encumbrances, the existence of which do not have a Material Adverse Effect on
the use, operation or value of the parcel of property affected thereby. 

“Person” is to be broadly interpreted and includes an individual, a corporation,
a partnership, a limited liability company, a joint venture, a trust, an
association, an unincorporated organization, a Governmental Authority, an
executor or administrator or other legal or personal representative, or any
other juridical entity.





 

 

--------------------------------------------------------------------------------

 

 

“Personal Property” means all winery and vineyard production, crushing, farming,
winemaking and all other equipment, machinery, presses, computers (hardware of
software), tools, barrels, racks, supplies, marketing materials and supplies,
filters, tanks, fermentors, furniture, motor vehicles, production equipment
(including crush, fermentation, cellaring/barrels and storage), bottled and bulk
wines (including library wines), and other tangible personal property owned or
leased by Seller (including those in possession of third parties) that is used
in the operation of the Business. 

“Personal Property Leases” means all equipment leases, chattel leases, rental
agreements, conditional sales agreements and similar agreements to which Seller
is a party, that relate to the operation of the Business.

“Post-Closing Adjustment” has the meaning attributed to that term in Section
2.8(b).

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

“Products”  has the meaning attributed to that term in Section 5.15.

 “Purchase Price” has the meaning attributed to that term in Section 2.5.

“Purchased Assets” has the meaning attributed to that term in Section 2.1.

“Purchaser” has the meaning attributed to that term in the introductory
paragraph of this Agreement.

“Purchaser Fundamental Representations”  has the meaning attributed to that term
in Section 7.3(b).

“Purchaser Group” has the meaning attributed to that term in Section 6.1.

“Purchaser Indemnitees”  has the meaning attributed to that term in Section
7.1(a).

“Purchaser’s Accountant” means Moss Adams LLP.

“Purchaser’s Counsel” means Snell & Wilmer, L.L.P.

“Qualified Benefit Plan” has the meaning attributed to that term in Section
5.12(c).

“Real Property” means the real property used in the Business and includes the
Real Property Leases.

“Real Property Leases” means all leases and agreements in the nature of a lease
(including all renewals, assignments and subleases and agreements to lease) in
respect of any real property or Appurtenances to which Seller is a party as
lessor or lessee and that relate to the Business.

“Registered Intellectual Property” means all (a) patents, (b) registered
trademarks, applications to register trademarks, intent-to-use applications, or
other registrations or applications related to trademarks, (c) registered
copyrights and applications for copyright registration, (d) domain names, and
(e) social media rights comprised of registration, ownership or use of an
account with a proprietor of an Internet-based application or website that
facilitates the creation and exchange of user generated, such as Facebook,
Twitter, Pinterest, Google+, or Instagram.

“Release” means any actual release, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
abandoning, disposing, discarding, burying, depositing, leaching



 

 

--------------------------------------------------------------------------------

 

 

escaping or migrating into or through the environment (including ambient air
(indoor or outdoor), surface water, groundwater, land surface or subsurface
strata or within any building, structure, facility or fixture or from any
storage tank or receptacle).

 “Representatives” means, with respect to any Party, its Affiliates and, if
applicable, its and their respective directors, officers, employees, agents and
other representatives and advisors.

“Resolution Period” has the meaning attributed to that term in Section 2.9(b).

“Restricted Period” has the meaning attributed to that term in Section 6.12(a).

“Retained Liability” has the meaning attributed to that term in Section 2.4.

 “Review Period” has the meaning attributed to that term in Section 2.9(a).

“Seller” has the meaning set forth in the introductory paragraph of this
Agreement.

“Seller Indemnitees”  has the meaning attributed to that term in Section 7.2(a).

“Seller Fundamental Representations”  has the meaning attributed to that term in
Section 7.3(a).

“Seller Representative” has the meaning attributed to that term in Section 1.4.

“Seller’s Accountants” means Irvine and Company.

“Seller’s Counsel” means the law firm of Davis Wright Tremaine LLP.

“Seller’s IP Rights Agreements” means all licenses to and from Seller and all
rights granted to and from Seller with respect to any Intellectual Property and
all rights to register or otherwise apply for the protection on any of the
foregoing.

“Seller’s Prorated Charges” has the meaning attributed to that term in Section
2.10(a).

“Seller’s TTB Basic Permit” means Sellers Basic Permit issued by the TTB, number
WA-W-289, dated April 7, 2000.

“Seller’s WSLCB License” means, collectively, Seller’s WSLCB domestic winery
licenses numbered 993621883 and 993621181.

“Statement of Objections” has the meaning attributed to that term in Section
2.9(b).

“Subsidiary” means with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (b) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or



 

 

--------------------------------------------------------------------------------

 

 

losses or shall be or control any managing director or general partner of such
business entity (other than a corporation).  The term “Subsidiary” shall include
all Subsidiaries of such Subsidiary.

“Target Working Capital” means $2,329,875.00.

“Tax Clearance Certificate” has the meaning attributed to that term in Section
6.15.

“Tax Code” or “Code” means the Internal Revenue Code of 1986, as amended.

“Taxes” or “Tax” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code § 59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.

“Tax Return” means any return, declaration, report, or information return or
statement relating to Taxes, including any schedule or attachment thereto, and
including any amendment thereof required to be filed with any Governmental
Authority with respect to any Taxes.

“Termination Date” has the meaning attributed to that term in Section 8.1(a).

“Territory” means the States of Oregon, Washington, Idaho, and California.

“Third Party Claim” has the meaning attributed to that term in Section
7.5(a)(1).

“Threshold”  has the meaning attributed to that term in Section 7.4(a).

“Transaction Documents” means this Agreement, the Contribution Agreement, the
Bill of Sale, the Leaseback Agreement, the Assignment of Contracts, the
Assignment of Real Property Leases, each Assignment of Personal Property Lease,
the Assignment of Transferred Intellectual Property, the Assumption Agreement,
the Employment Agreement, and each other document or instrument to be executed
and delivered to any Party by Seller and/ or the Purchaser pursuant to this
Agreement.

“Transactions” means the transactions contemplated by this Agreement.

“Transferred Intellectual Property” means all Registered Intellectual Property,
all Intellectual Property owned or controlled by Seller and all Intellectual
Property used in or otherwise necessary for the conduct of the Seller’s business
as conducted prior to the Closing, including, without limitation, the
Intellectual Property set forth on Schedule 2.1(g), which shall be transferred
to Purchaser in connection with the purchase by Purchaser of the Business under
this Agreement..

“Transmission” has the meaning attributed to that term in Section 9.13(a)(2).

“TTB” means the Alcohol and Tobacco Tax and Trade Bureau, United States
Department of the Treasury.

“TTB Application” means collectively, an Application to Establish and Operate
Wine Premises (TTB Form 5120.25), an Application for Basic Permit under the FAA
Act (TTB Form 5100.24), and any other applications, documents and other
instruments to be submitted therewith.

“Undisputed Amounts” has the meaning attributed to that term in Section 2.9(c).





 

 

--------------------------------------------------------------------------------

 

 

“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.

 “WSLCB” means the Washington State Liquor and Cannabis Board.

“WSLCB Application” has the meaning attributed to that term in Section 6.6(a).  

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Assignment and Assumption Agreement

 

(see attached)

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

Assignment of Real Property Leases

 

(see attached)

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

Assignment of Transferred Intellectual Property

 

(see attached)

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

Bill of Sale

 

(see attached)

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

Employment Agreement

 

(see attached)

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

Leaseback and Transition Services Agreement

 

(see attached)

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

Noncompetition Agreement

 

(see attached)

 



 

 

--------------------------------------------------------------------------------